Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 1 of 87 PagelD: 129

EXHIBIT A
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 2 of 87 PagelD: 130

Vaal \ M1 2
‘ 3 Ly

(Ker | A Sbiwe Park

Ci ial Kaen ee IG -' V-8536

- . a ten yn fe { L
OV" Ne Zt a C4} 4 / ‘| at 2OlW , Tle
if ‘
= 3 .
paant rhe wy AVLR ON 0 WW) B

- Mclkeon fo mone, aehctums esantt Me oe
’ Vee | Acar 4 9 4 (rN hited ON Vs pe ohh
UW ne qe pay bad i fyagh (| C(>G 20

¢

ndbuding Bina OL (abe

dus] VE
= FU MN dita heady fn " na ksoy, ii
urn qHiflzo AW) agh Ne ome se bute.

Dy peat tine , ( Al
Hey nue of tt Hi? UU yi fe Wale nv
Sh 4 Martsch 2 Tre ancrd & 65 (Va

- Uy Yew dé 40; OE ¢ } Doak Vgc CV LL
AVON Nes Son
Muhal ion- 1 penta Wau é, Neg ce
Pr ayroick if oh pry Aripliouny iy ho ra, ne ie
| ve f), Nope G
Ne NA) danced rig PAG a
(Agro cS tty AV WAL | An Wis | nt,

“= Ladle dr Aad ty gan Jaeloe TD YY le
Walla : olar

 
a

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 3 of 87 PagelD: 131
! ORR Cex CG h Zz

iP he
Lk Corky
j
t

== Nahin fn MONA bt
Ws ody Higa
u

= i abe
. Be Me COMD awd S ea tat Nala

bY wAN nid tube ee

ia d } } (/
PCL Uy Wt LWA
f\ N - fi - » AA AD , ) ty }
a 7 wan | ) PX LAID ABA OTE
Ae f\
rp Cung Yn. mr\ Mek in

[Jif drawal p
viPdsaaak Dads SE

i
i

Yh ngmort. Punch by 4 [dc 19

P: Hy
Ge ba a ty Wie | } ju
ee +h.
ae i by fe ‘ i i
Fa ae be M i ics Agus ef iad 1 De pyre A
IIS
», 2014

Oo ES cam ty 0

 

  

Pas iChe. were

Aslas AA VA Who hac

 
  
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 4 of 87 PagelD: 132

EXHIBIT B
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 5 of 87 PagelD: 133

Teresa Lentini

From: Teresa Lentini

Sent: Friday, October 4, 2019 9:59 AM

To: Patricia Barasch

Subject: McKeon v. City of Asbury Park, et al. Draft Settlement
Agreement and Release

Attachments: 10-4-19 Settlement Agreement and Release for Plaintiff's Counsel's Review
(00774309xBA998).doc

Patricia,

Attached please find a draft Settlement Agreement and Release for your review. It is my understanding Mr. McKeon has
removed all of his furniture and personal belongings from the City’s office and therefore the removal provision is not
included in the Agreement. Would you kindly review and advise if acceptable or provide your red lined comments.

Thank you.

Teresa

Teresa M. Lentini, Esquire

Florio, Perrucci, Steinhardt & Cappelli, LLC
1010 Kings Highway South — Bldg 2

Cherry Hill, NJ 08034

856-853-5530 (office)

856-628-8372 (direct)

856-669-1744 (cell)

856-354-8318 or 8319 (facsimile)
TLentini@floriolaw.com

www. floriolaw.com
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 6 of 87 PagelD: 134

SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (hereinafter referred to as
"Agreement") made this __s day of October, 2019, by and between, on the one hand, the
New Jersey Intergovernmental Insurance Fund (“NJIIF”), with offices located at NJIIF c/o Eric
J. Nemeth, General Counsel, Eric J. Nemeth, P.C., 55 Madison Avenue, Suite 400, Morristown,
New Jersey 07960 on behalf of its insureds, the City of Asbury Park, a municipal corporation of
the State of New Jersey, with offices located at 1Muncipal Plaza, Asbury Park, New Jersey
07712 (hereinafter referred to as "Asbury Park" or the “City”) and the City itself and on the
other hand, Robert M. McKeon (hereinafter referred to as "Plaintiff or “McKeon”). The City,
NJIIF and Plaintiff shall be collectively referred to herein as the “Parties” and individually as a
“Party”. The date the Agreement is signed by the last signatory hereto shall be deemed the “date
of this Agreement”.

WITNESSETH

WHEREAS, Plaintiff filed an action in the Superior Court of New Jersey, Docket No.
MON-L-537-19, alleging claims against the City, Mayor John Moor (“Moor”) and Michael
Capabianco (““Capabianco”) regarding his employment with the City (the “Civil Action”) and;

WHEREAS, the City, Moor and Capabianco are provided with insurance coverage
through the NJIIF for the ‘Civil Action; and

WHEREAS, the City brought disciplinary charges against McKeon and served him with
a Preliminary Notice of Disciplinary Action on or about November 13, 2019 (the “PNDA”),
which charges were the subject of a hearing and resulting Findings and Recommendation report

dated August 20, 2019 by hearing officer Alan Genitempo, Esq. (the “F&R Report”); and

WHEREAS, the City, the NJIIF, on behalf of its insureds, and Plaintiff have reached an
agreement on the resolution of McKeon’s claims and desire and intend to memorialize the

settlement by execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth

herein, the Parties agree as follows:

l. Release and Discharge. As partial consideration for payment of the Settlement

(00774309. DOC v.1}
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 7 of 87 PagelD: 135

Sum (as that term is defined in Paragraph 2, below) and other consideration provided to McKeon
in this Agreement, Plaintiff, for himself and on behalf of his successors, heirs, beneficiaries,
agents, estates and assigns (individually and collectively referred to herein as “Releasor’’) hereby
fully and forever releases, remits, acquits, remises, hold harmless and discharges (the “Release”)
each of the City, Moor, Capabianco and the NJIF, as well as the City’s and the NJIIF’s past and
present officials, agents, attorneys, commissioners, departments, volunteers, officers and
employees (for individuals, said Release runs to them in their official and personal capacities),
and all of their respective heirs, estates, successors and assigns (hereinafter, individually and
collectively referred to as "Releasees"), jointly and individually, from any and all liabilities,
claims, causes of action, charges, appeals, complaints, obligations, costs, losses, damages,
injuries, attorneys’ fees and other legal responsibilities of any form or kind whatsoever, whether
vested or contingent, which Releasor has or may have against Releasees from the beginning of
time through the date of this Agreement, including without limitation, any claims in law, equity,
contract, tort, public policy, any claims or causes of action for breach of contract, negligence,
malicious prosecution, retaliation, conspiracy, negligent hiring, negligent training, failure to
intervene, unlawful custom or practice, civil rights violations, retaliation, harassment and/or
discrimination, including but not limited to claims based upon, among other things, disability,
handicap, sex, age or race, negligent or intentional infliction of emotional distress, defamation,
any claims arising under the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. § 6, et seq. (“ADEA”); Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C.
§§ 2000e, et seq., (“Title VII”); the Reconstruction Era Civil Rights Act, as amended, 42 U.S.C.
§§ 1981, § 1983, et seq. (“Civil Rights Act”); the Civil Rights Act of 1991, as amended, 42
U.S.C. § 1981a, et seq. (“CRA of 1991"); the Americans with Disabilities Act, 42 U.S.C. §§
12101, et seg. (“SADA”); the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et seq.
(“FMLA”); the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”); the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”); the
Equal Pay Act, 29 U.S.C. § 201, et seg., (EPA”); the Rehabilitation Act, 29 U.S.C. §§ 701, et
seq. (“RA”); the Pregnancy Discrimination Act, 42 U.S.C. §§ 2000, et seq. (“PDA”); the
Whistleblower Protection Statutes, 10 U.S.C. § 2409, 12 U.S.C. § 1831j, 31 U.S.C. § 5328, 41
U.S.C. § 265, (collectively as “WPS”); the New Jersey Civil Rights Act, N.J.S.A. 10:6-1, et seq.;
the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et seq. (“LAD”), the New Jersey

(00774309.DOC v.1} 2
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 8 of 87 PagelD: 136

Family Leave Act, N.J.S.A. 34:11B-1, et seq. (“FLA”); the New Jersey Conscientious Employee
Protection Act, N.J.S.A. 34:19-1, et seq. (“CEPA”); New Jersey Worker Freedom from
Intimidation Act, N.J.S.A. 34:19-9 et seq.; the New Jersey Wage and Hour Law, N.J.S.A. 34:11-
56a, et seq. (“WHL”); the New Jersey Discrimination in Wages Law, N.J.S.A. 34:11-56.1, et
seq. (“(DWL”); the New Jersey Workers’ Compensation Law, N.J.S.A. 34:15-39.1, et seq.
(“NJWC”); and the New Jersey Wage Payment Law, N.J.S.A. 34:11-4.1, et seq. (WPL), the
Uniformed Services Employment and Reemployment Rights Act, the United States Constitution,
the New Jersey Constitution, or any other federal, state or local statute, ordinance or law,
whether such claims are known or unknown, unforeseen, unanticipated, unsuspected or latent,
and any claims which were raised or could have been raised prior to the date of this Agreement,
(all of the foregoing being individually and collectively referred to herein as “Claims”). In
addition to the Release, Plaintiff (a) shall provide counsel for the City in the Civil Action with a
fully executed Letter of Resignation effective June 30, 2020 in the form provided in Exhibit A
hereto (the “Letter of Resignation”) to be held in escrow by the City, (b) shall submit a letter to
the City withdrawing all Complaints against Capabianco and City employee Melody Hargrove
(the “Withdrawal Letter’); (c) covenants and agrees to, and hereby immediately withdraws all
current and pending OPRA or common law requests for information requests, and (d) agrees to
refrain from filing any future OPRA or common law requests for information that relate in any
way to Claims asserted in the Civil Action, Claims he could have asserted through the date of
this Agreement or Plaintiff's employment with the City.

McKeon understands that the Release includes, but is not limited to, a release and waiver
of all rights or claims that Plaintiff might have under the Age Discrimination in Employment Act
of 1967, as amended, and the Older Workers Benefit Protection Act. McKeon acknowledges
that he is aware of his legal right to consider this Agreement for a period of twenty-one (21)
days. Plaintiff understands that this Agreement may be executed prior to the expiration of the
twenty-one (21) day period. Plaintiff agrees that he has received consideration for this waiver to
which he would not otherwise be entitled. McKeon understands that he has the right to revoke
this Agreement within seven (7) days of his execution thereof, and if he revokes this Agreement,
he will not be entitled to the Settlement Sum or any other consideration provided for hereunder.

Any notice of revocation hereunder must be made in writing and shall be deemed to have been

{00774309.DOC v.1} 3
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 9 of 87 PagelD: 137

duly given only if hand-delivered within seven (7) days of the execution of the Agreement to
defense counsel for the City in the Civil Action. Plaintiff understands that this Release does not
become effective and enforceable until the seven (7) day revocation period has expired.

2. Lump Sum Payments. Within thirty (30) days following (a.) delivery to counsel
for the NJIIF by McKeon of (1) a fully executed copy of this Agreement, (2) Plaintiff's date of
birth, current address and SSN, (3) the W9 for Plaintiff's attorneys, (4) a clear Charles Jones
search and (5) an executed copy of the dismissal with prejudice of Plaintiff's Civil Action
attached as Exhibit B hereto, (6) two original copies of the Letter of Resignation, and (7) the
Withdrawal Letter, McKeon will be paid the lump sum amount of $155,000 (the “Settlement
Sum”) in satisfaction of all of McKeon’s Claims, legal fees and costs, including but not limited
to those associated with the Civil Action. Plaintiff acknowledges and agrees that he shall receive
no other payment, compensation or consideration from NJIUF, the City or any other Releasee as a
result of this Release or his execution of this Agreement, other than the Settlement Sum and as
specifically set forth in this Agreement. Plaintiff further acknowledges and agrees that (A)
$65,000 of the Settlement Sum represents reimbursement of Plaintiff's legal fees and costs
associated with prosecution of the Civil Action and that same shall be paid via check issued by
the NJIJF and made payable to “Schall & Barasch”; and (B) $90,000 of the Settlement Sum
represents payment to Plaintiff for his alleged injuries and the check for same shall be issued by
the NJIIF, and shall be made payable to “Schall & Barasch and Robert M. McKeon”. Both of
the foregoing payments shall be mailed to:

Patricia Barasch, Esquire, Esq.

Schall & Barasch

110 Marter Avenue, Suite 105

Moorestown, NJ 08057; and
In addition to payment of the Settlement Sum, the City shall (4) allow Plaintiff to remain as a
salaried employee at his current salary, subject to all tax, social security, pension, unemployment
and medical benefits withholdings, with full benefits and payroll deductions until June 30, 2020;
(ii) provide Plaintiff with full medical benefits through his 65™ birthday which is; (iii)
remove the Management Review Plan, PNDA and F&R Report from Plaintiff's personnel file.
Plaintiff acknowledges and agrees that he shall not be entitled to any salary increases from the

date of this Agreement through June 30, 2020. The City and NJIIF further agree that McKeon

shall be entitled to insurance coverage for claims brought against him by third parties to the

{00774309. DOC v.1} 4
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 10 of 87 PagelD: 138

extent such claims arise from acts or omissions of McKeon within the scope of his active
employment with the City, such coverage being subject to the terms, conditions and exclusions
of the NJIIF’s policies of insurance and applicable statutory and common law.

3. Warranty of Capacity To Execute Agreement. Plaintiff represents and
warrants that no other person or entity has any interest in the claims which constitute the Civil
Action, or in any other demands, obligations, or causes of action referred to in this Agreement,
and that he has the sole right and exclusive authority to execute this Agreement and receive the
benefits specified. Plaintiff further represents that he has not sold, assigned, transferred,
conveyed or otherwise disposed of any of the claims, or any other demands, obligations or

causes of action referred to in this Agreement.

4. Entire Agreement. This Agreement contains the entire agreement among the
Parties concerning the matters set forth in this document and shall be binding upon each Releasor
as if each had executed this Agreement. The Agreement shall also inure to the benefit of each
Releasee, each of whom shall be authorized to enforce its provisions as if they were a signatory

hereto.

on Representation of Comprehension of Document. In executing this Agreement,
Plaintiff represents that he has relied upon the legal advice of his attorney who is the attomey of
his own choice, that he has had the full opportunity to review this Agreement with his attorney,
that the terms of this Agreement have been completely read and explained by his attorney, and

that those terms are fully understood and voluntarily accepted.

6. No Admission of Liability. Plaintiff acknowledges and agrees that the Civil
Action is being settled by the NJIF and the City for purposes of economic expediency and that
in settling this matter, no admission of liability is being made by the NJIIF, or the City and no

such admission shall be construed hereby.

7. Tax Implication. NJIIF makes no representations as to the tax consequences or
liability arising from any consideration, including but not limited to the Settlement Sum,
provided under this Agreement. Moreover, any tax consequences and/or liability arising from the
consideration provided to Plaintiff in accordance with this Agreement shall be Plaintiff's sole
responsibility and obligation, and neither the NJJIF, the City nor any Releasee shall be held

liable for any payment of any taxes or penalties on Plaintiff's behalf. Plaintiff agrees that he will

{00774309.DOC v.1} 5
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 11 of 87 PagelD: 139

pay any and all income tax that may be determined to be due in connection with the payment of
the Settlement Sum. Should the Internal Revenue Service, any State or any other taxing agency
or tribunal require Defendants to pay any taxes, fines, penalties, interest or any other cost related
to taxes on behalf of Plaintiff with regard to the payment of the Settlement Sum, Plaintiff agrees
to defend, indemnify and reimburse the NJIIF, their agents, servants or representatives for any

taxes they are required to pay as a result of Plaintiff's failure to do so.

8. Non-Disparagement. McKeon covenants and agrees to make no disparaging or
false allegations or comments intended to harm the reputation of the City or any employee or
elected official thereof, and the City and its elected officials and employees shall be advised not
to make any disparaging or false allegations or comments intended to harm the reputation of

McKeon.

9. Liens. Plaintiff hereby represents that no liens, including but not limited to, any
Medicare liens, exist against the proceeds of the Settlement Sum, and that if any liens do exist,
they will be paid in full, compromised or satisfied and released by Plaintiff. If a lien exists
which is not satisfied as required by this Agreement, and a claim is made by anyone to enforce
that lien, Plaintiff agrees that he will pay that lien in full. This representation and covenant are
intended to include all liens, including, but not limited to, attorneys’ liens, medical provider liens,
Medicare and Medicaid liens, workers' compensation liens, ERISA liens, all statutory or
common law liens, and judgment liens. Plaintiff agrees to indemnify and hold the Releasees
harmless in connection with any claim made against Plaintiff by reason of liens against or tax
obligations associated with the proceeds of the Settlement Sum. In the event a claim is hereafter
made against any of the Releasees, including but not limited to, the NJJIIF, by anyone seeking
payment of any liens, Plaintiff will indemnify and hold the Releasees, including the NJIF and
City, harmless for any money spent in paying any such liens and/or defending against such a
claim, including, but not limited to, attorneys' fees, costs of suit, and interest.

10. Indemnification. In the event Plaintiff shall recover any monies from any person
who thereafter seeks indemnification from any of the Releasees with regard to any Claims
embodied in the Notice, Plaintiff shall indemnify and hold the Releasees harmless for any money
spent in defending against these claims, including, but not limited to, attorneys’ fees, costs of

suit, judgment or settlement.

{00774309.DOC v.1} 6
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 12 of 87 PagelD: 140

11. Related Claims. Plaintiff promises and agrees not to file, re-file, appeal, initiate,
or cause to be filed, re-filed or initiated any claim, suit, claim or other proceeding based upon,

arising out of, or related to any claims and causes of action subsumed within the Release.

12. Modification. This Agreement may not be modified except by an agreement in

writing, executed by all Parties hereto.

13. Law. This Agreement shall be governed in all respects, including validity,
interpretation, and effect by the laws of the State of New Jersey without giving effect to the

conflicts of laws principle thereof.

14. Severability. The provisions of this Agreement are severable. If any provisions
of the Agreement are declared invalid or unenforceable, with the exception of Paragraph 1,
entitled “Release and Discharge”, the ruling will not affect the validity and enforceability of any

other provision of the Agreement.

15. Counterparts. This Agreement may be executed and delivered in two or more

counterparts, each of which when so executed and delivered shall be an original.

16. Representation by Counsel. Each Party represents that he has had the
opportunity to have an attorney of their own choosing review the terms of this Agreement, and
having received the advice of said counsel, have agreed to sign this Agreement will full

understanding of its terms.

 

 

 

 

By:
ROBERT M. MCKEON
Witness
DATED:
By:
Schall & Barasch
Witness
DATED:

{00774309.DOC v.1} 7
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 13 of 87 PagelD: 141

The City of Asbury Park

 

 

 

 

By:
Michael Capabianco
City Manager, City of Asbury Park
Witness
DATED:
The New Jersey Intergovernmental Insurance Fund
on behalf of its insureds, the City of Asbury Park
By:
ERIC J. NEMETH, ESQ.
GENERAL COUNSEL, NJIIF
Witness
DATED:

{00774309. DOC v.1} 8
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 14 of 87 PagelD: 142

EXHIBIT C
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 15 of 87 PagelD: 143

Teresa Lentini

From: Patricia Barasch <pbarasch@schallandbarasch.com>

Sent: Thursday, October 24, 2019 4:10 PM

To: Teresa Lentini

Cc: Patricia Barasch

Subject: RE: McKeon v. City of Asbury Park, et al. Draft Settlement Agreement and Release

Attachments: McKeon 10-24-19 Settlement Agreement and Release with Plaintiff's Requested
Edits.doc

Teresa,

Attached please find a redlined Agreement with Plaintiff's requested revisions.

Regards,
Patricia

Potrina A. Barasth, Esq.

Schall & Barasch, LLC

Attorneys at Law

Employee Rights Advocates
www.schallandbarasch.com

110 Marter Avenue, Suite 105
Moorestown, NJ 08057

(856) 914-9200 (p)

(856) 914-9420 (f)

e-mail: pbarasch@SchallandBarasch.com
web site: www.SchallandBarasch.com

 

 

BEST BEST

LAW FIRMS LAW FIRMS
LE TPR AN” | fa EMPLOYMENT LAW -
were Dy uo OVIQUALS re

2018 me

* The list of Tier 1 best law firms in New Jersey practicing in the field of employment law on behalf of individuals is
compiled by U.S. News & World Report. A description of the selection methodology can be found at
www.bestlawfirms.usnews.com/methodology.aspx. No aspect of this advertisement has been approved by the New
Jersey Supreme Court.

This message and its attachments, if any, are intended only for the use of the individual or entity to whom it is
addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL and exempt from disclosure under
applicable law. If the reader of this message is not the intended recipient, or the employee or agent responsible for
delivering the message to the intended recipient, you are hereby notified that any dissemination, distribution or copying
of this communication and/or its attachments is strictly prohibited. If you have received this communication in error,

1
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 16 of 87 PagelD: 144

please notify us immediately by telephone or email, and permanently delete or otherwise destroy the communication
and its attachments without making a copy or record. Thank you.

From: Teresa Lentini [mailto:TLentini@floriolaw.com]

Sent: Friday, October 4, 2019 10:15 AM

To: Patricia Barasch <pbarasch@schallandbarasch.com>

Subject: McKeon v. City of Asbury Park, et al. Draft Settlement Agreement and Release

Patricia,

Attached please find a draft Settlement Agreement and Release for your review. It is my understanding Mr. McKeon has
removed all of his furniture and personal belongings from the City’s office and therefore the removal provision is not
included in the Agreement. Would you kindly review and advise if acceptable or provide your red lined comments.

Thank you.

Teresa

Teresa M. Lentini, Esquire

Florio, Perrucci, Steinhardt & Cappelli, LLC
1010 Kings Highway South — Bldg 2

Cherry Hill, NJ 08034

856-853-5530 (office)

856-628-8372 (direct)

856-669-1744 (cell)

856-354-8318 or 8319 (facsimile)
TLentini@floriolaw.com

www.floriolaw.com

STATEMENT OF CONFIDENTIALITY: The information contained in this transmission including any
attached documentation is privileged and confidential. It is intended only for the use of the individual or entity
named above. If the reader of this message is not the intended recipient, you are hereby notified that any
dissemination, distribution or copy of this communication is strictly prohibited. If you have received this
communication in error, please notify Florio, Perrucci, Steinhardt, & Cappelli LLC immediately by replying to
this e-mail. Please delete all copies of this message and any attachments immediately.

IRS CIRCULAR 230 DISCLOSURE: As required by U.S. Treasury Regulations governing tax practice, you
are advised that any written tax advice contained herein was not intended or written to be used, and cannot be

used, by any taxpayer for the purpose of avoiding tax penalties that may be imposed under the Internal Revenue
Code.
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20

SETTLEMENT AGREEMENT AND . | RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (hereinafter referred to as
"Agreement") made this ___s day of October, 2019, by and between, on the one hand, the
New Jersey Intergovernmental Insurance Fund (“NJHF”), with offices located at NJIIF c/o Eric
J. Nemeth, General Counsel, Eric J. Nemeth, P.C., 55 Madison Avenue, Suite 400, Morristown,
New Jersey 07960 on behalf of its insureds, the City of Asbury Park, a municipal corporation of
the State of New Jersey, with offices located at 1Muncipal Plaza, Asbury Park, New Jersey
07712 (hereinafter referred to as "Asbury Park" or the “City”) and the City itself’

and on the other hand, Robert M. McKeon
WS al (hereinafter referred to as "Plaintiff or
“McKeon”). The City, NJHF and Plaintiff shall be collectively referred to
herein as the “Parties” and individually as a “Party” LAN ... The date the Agreement
is signed by the last signatory hereto shall be deemed the “date of this Agreement”.
WITNESSETH

WHEREAS, Plaintiff filed an action in the Superior Court of New Jersey, Docket No.
MON-L-537-19, alleging claims against the City, Mayor John Moor (“Moor”) and Michael
Capabianco (“Capabianco”) regarding his employment with the City (the “Civil Action’) and;

WHEREAS, the City, Moor and Capabianco are provided with insurance coverage
through the NJIF for the Civil Action; and

WHEREAS, the City brought disciplinary charges against McKeon and served him with
a Preliminary Notice of Disciplinary Action on or about November 13, 2019 (the “PNDA”),
which charges were the subject of a hearing and resulting Findings and Recommendation report

dated August 20, 2019 by hearing officer Alan Genitempo, Esq. (the “F&R Report”); and

WHEREAS, the City, the NJIIF, on behalf of its insureds, and Plaintiff have reached an
agreement on the resolution of McKeon’s claims and desire and intend to memorialize the

settlement by execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth

herein, the Parties agree as follows:

{00781458.DOC v1}

Page 17 of 87 PagelD: 145

| Commented [PB1]: Since Moor and Capabianco are named

defendants and are being bound by this Agreement, they need to be
named as parties to the Agreement. The NIIIF, while not a party to
the litigation, is necessarily a party to this Agreement; therefore I
have added that clarification to this paragraph
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 18 of 87 PagelD: 146

 

Sop Release_and Discharge. As partial consideration for payment of the Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
3, ... + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
Settlement Sum (as that term is defined in Paragraph 2, below) and other Indent at: 1”

consideration provided to McKeon in this Agreement, Plaintiff, for himself and
on behalf of his successors, heirs, beneficiaries, agents, estates and assigns

(individually and collectively referred to herein as “Releasor’’) hereby fully and

forever releases, remits, acquits, remises, | and discharges (the Commented [PB2]: Teresa: [ have never seen this language ina
Settlement Agreement and Release In the context of this Settlement
“Release’’) each of the City, Moor, Capabianco epoit it —, as well as the Agreement, a hold harmless clause makes no sense because there is

no basis to absolve any other third parties of liability
City’s =-—++-~.-—_past and present officials, agents,

commissioners, departments, volunteers, officers and employees (for individuals,
said Release runs to them in their official and personal capacities), and all of their
respective heirs, estates, successors and assigns (hereinafter, individually and
collectively referred to as "Releasees"), jointly and individually, from any and all
liabilities, claims, causes of action, charges, appeals, complaints, obligations,

costs, losses, damages, injuries, attorneys' fees and other legal responsibilities

Formatted: Superscript

including without limitation, any claims in law, equity, contract, tort,
public policy, any claims or causes of action for breach of contract, negligence,
maticious prosecution, retaliation, conspiracy, negligent hiring, negligent training,
failure to intervene, unlawful custom or practice, civil rights violations,
retaliation, harassment and/or discrimination, including but not limited to claims
based upon, among other things, disability, handicap, sex, age or race, negligent
or intentional infliction of emotional distress, defamation, any claims arising
under the Age Discrimination in Employment Act of 1967, as amended, 29
US.C. § 6, et seg. (“ADEA”); Title VII of the Civil Rights Act of 1964, as
amended 42 U.S.C. §§ 2000e, et seg., (“Title VI"); the Reconstruction Era Civil
Rights Act, as amended, 42 U.S.C. §§ 1981, § 1983, et seq. (“Civil Rights Act”);

(00781458.DOC v 1} 2
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 19 of 87 PagelD: 147

the Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a, et seg. (CRA of
1991"); the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.
(“ADA”); the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et seq.
(“FMLA”); the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”); the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §
1001, et seq. (“ERISA”); the Equal Pay Act, 29 U.S.C. § 201, et seq., (EPA”); the
Rehabilitation Act, 29 U.S.C. §§ 701, et seq. (‘RA’); the Pregnancy
Discrimination Act, 42 U.S.C. §§ 2000, et seq. (*PDA”); the Whistleblower
Protection Statutes, 10 U.S.C. § 2409, 12 US.C. § 1831j, 31 U.S.C. § 5328, 41
ULS.C. § 265, (collectively as “WPS”); the New Jersey Civil Rights Act, N.J.S.A.
10:6-1, et seq.; the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et
seq. (“LAD”), the New Jersey Family Leave Act, N.J.S.A. 34:11B-1, et seq.
(“FLA”); the New Jersey Conscientious Employee Protection Act, N.J.S.A.
34:19-1, et seq. (*CEPA”); New Jersey Worker Freedom from Intimidation Act,
N.LS.A. 34:19-9 et seq.; the New Jersey Wage and Hour Law, N.J.S.A. 34:11-
56a, et seg. (“WHL”); the New Jersey Discrimination in Wages Law, N.J.S.A.
34:11-56.1, et seq. (‘DWL”); the New Jersey Workers’ Compensation Law,
N.JS.A. 34:15-39.1, et seq. (NJWC”); and the New Jersey Wage Payment Law,
N.JS.A. 34:11-4.1, et seg. (WPL), the Uniformed Services Employment and
Reemployment Rights Act, the United States Constitution, the New Jersey
Constitution, or any other federal, state or local statute, ordinance or law, whether
such claims are known or unknown, unforeseen, unanticipated, unsuspected or
latent, and any claims which were raised or could have been raised prior to the
date of this Agreement, (all of the foregoing being individually and collectively

referred to herein as “Claims”).

(00781458. DOC wh} 3
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 20 of 87 PagelD: 148

In addition to the Release, Plaintiff (a) shall provide counsel for the City in the
Civil Action with a fully executed Letter of Resignation effective June 30, 2020
in the form provided in Exhibit A hereto (the “Letter of Resignation’’) to be held
in escrow by the City, (b) shall submit a letter to the City withdrawing all
Complaints against Capabianco and City employee Melody Hargrove (the
“Withdrawal Letter”); (c) covenants and agrees to, and hereby immediately
withdraws all current and pending OPRA or common law requests for
information requests, and (d) agrees to refrain from filing any future OPRA or

common flaw requests for information that

McKeon understands that the Release includes, but is not limited to, a release and waiver
of all rights or claims that Plaintiff might have under the Age Discrimination in Employment Act
of 1967, as amended, and the Older Workers Benefit Protection Act. McKeon acknowledges
that he is aware of his legal right to consider this Agreement for a period of twenty-one (21)
days. Plaintiff understands that this Agreement may be executed prior to the expiration of the
twenty-one (21) day period. Plaintiff agrees that he has received consideration for this waiver to
which he would not otherwise be entitled. McKeon understands that he has the right to revoke
this Agreement within seven (7) days of his execution thereof, and if he revokes this Agreement,
he will not be entitled to the Settlement Sum or any other consideration provided for hereunder.
Any notice of revocation hereunder must be made in writing and shall be deemed to have been
duly given only if hand-delivered within seven (7) days of the execution of the Agreement to
defense counsel for the City in the Civil Action. Plaintiff understands that this Release does not

become effective and enforceable until the seven (7) day revocation period has expired.

{00781458 DOC v1} 4

Formatted: Indent: Left: 1", First line: o"

 

- | Commented [PB3]: Teresa: | changed the language of subpart

(d) to make it consistent with that agreed to by the parties at the
Settlement Conference. I can’t agree to preclude Mr. McKeon from
making OPRA requests in the future that seek information about
topics completely unrelated to the Civil Litigation
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 21 of 87 PagelD: 149

2. Lump Sum Payments. Within thirty (30) days following (a.) delivery to counsel
for the NJI[F by McKeon of (1) a fully executed copy of this Agreement, (2) Plaintiff's date of
birth, current address and SSN, (3) the W9 for Plaintiff's attorneys, (4) a clear Charles Jones
search and (5) an executed copy of the dismissal with prejudice of Plaintiffs Civil Action
attached as Exhibit B hereto, (6) two original copies of the Letter of Resignation, and (7) the
Withdrawal Letter, McKeon will be paid the lump sum amount of $155,000 (the “Settlement
Sum”) in satisfaction of all of McKeon’s Claims
legal fees and costs

acknowledges and agrees that he shall receive no
other payment, compensation or consideration from NJIIF, the City or any other Releasee as a
result of this Release or his execution of this Agreement, other than the Settlement Sum and as
specifically set forth in this Agreement :
Plaintiff further acknowledges and agrees that (A) $65,000 of the Settlement Sum represents
reimbursement of Plaintiffs legal fees and costs associated with prosecution of the Civil Action
and that same shall be paid via check issued by the NJIIF and made payable to “Schall &
Barasch”; and (B) $90,000 of the Settlement Sum represents payment to Plaintiff for his alleged
injuries and the check for same shall be issued by the NJIIF, and shall be made payable to
7 Robert M. McKeon”. Both of the foregoing payments shall be mailed to:

Patricia Barasch, Esquire, Esq.
Schall & Barasch

110 Marter Avenue, Suite 105
Moorestown, NJ 08057; and

_._In addition to payment of

the Settlement Sum, the City shall (i) Plaintiff. 9, HSH AS a

salaried employee at his current salary, subject to all tax, social security, pension, unemployment

{00781458 DOC v1} 5

| Commented [PB4]: Teresa: Since this NJIIF 1s doing a separate
check for attorneys fees, this second payment for compensation for
alleged injuries should be made payable only to McKeon.

Formatted: Font: Bold, Underline

Formatted: Font: Bold, Underline
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20

and medical benefits withholdings, with full benefits and payroll deductions until June 30, 2020.

: 2 (i)
provide Plaintiff with full medical benefits through his 65" birthday which is ‘a
alias ; (iii) the
Management Review _
Plan,
Awtiort F&R Report
from Plaintiff's personnel file.

The City and NJIIF further agree that McKeon shall be entitled to insurance coverage

for claims brought against him by third parties to the

extent such claims arise from acts or omissions of McKeon within the scope of his =<
employment with the City,

such coverage being subject to the terms, conditions and exclusions of the
NJIIF’s policies of insurance and applicable statutory and common law.

a Warranty_of Capacity To Execute Agreement. Plaintiff represents and
warrants that no other person or entity has any interest in the claims which constitute the Civil
Action, or in any other demands, obligations, or causes of action referred to in this Agreement,
and that he has the sole right and exclusive authority to execute this Agreement and receive the

benefits specified

_. Plaintiff further represents that he has not sold, assigned,
transferred, conveyed or otherwise disposed of any of the claims, or any other demands,

obligations or causes of action referred to in this Agreement.

=). Entire Agreement. This Agreement contains the entire agreement among the
Parties concerning the matters set forth in this document and shall be binding upon each Releasor

as if each had executed this Agreement. The Agreement shall also inure to the benefit of each

(0078 1458. DOC v1} 6

Page 22 of 87 PagelD: 150

| Commented [PB5]: Teresa: It is my understanding that there 1s
an established practice under the collective bargaining agreement for
the City to pay out the retiring employee a lump sum payment for

| accrued and unused vacation and sick time.

Formatted: Superscript
{ Formatted: Superscript
‘Formatted: Superscript
Formatted: Superscript

Formatted: Superscript

= { Formatted: Superscript

t Formatted: Superscript

Commented [PB6]: Teresa: I removed the word “active” as it is
unnecessary.
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 23 of 87 PagelD: 151

Releasee, each of whom shall be authorized to enforce its provisions as if they were a signatory

hereto.

Representation of Comprehension of Document. In executing this Agreement,
Plaintiff represents that he has relied upon the legal advice of his attorney who is the attorney of
his own choice, that he has had the full opportunity to review this Agreement with his attorney,
that the terms of this Agreement have been completely read and explained by his attorney, and

that those terms are fully understood and voluntarily accepted.

No Admission of Liability. Plaintiff acknowledges and agrees that the Civil
Action is being settled by the NJIIF and the City for purposes of economic expediency and that
in settling this matter, no admission of liability is being made by the NJIIF, or the City and no

such admission shall be construed hereby.

Tax Implication. NJIIF makes no representations as to the tax consequences or
liability arising from any consideration, including but not limited to the Settlement Sum,
provided under this Agreement. Moreover, any tax consequences and/or liability arising from the
consideration provided to Plaintiff in accordance with this Agreement shall be Plaintiff's sole
responsibility and obligation, and neither the NJIIF, the City nor any Releasee shall be held
liable for any payment of any taxes or penalties on Plaintiff's behalf. Plaintiff agrees that he will
pay any and all income tax that may be determined to be due in connection with the payment of
the Settlement Sum. Should the Internal Revenue Service, any State or any other taxing agency
or tribunal require Defendants to pay any taxes, fines, penalties, interest or any other cost related
to taxes on behalf of Plaintiff with regard to the payment of the Settlement Sum, Plaintiff agrees
to defend, indemnify and reimburse the NJIIF, their agents, servants or representatives for any

taxes they are required to pay as a result of Plaintiff's failure to do so.

Non-Disparagement. McKeon covenants and agrees to make no disparaging or

false allegations or comments intended to harm the reputation of the City

{00781458 DOC v1} 7
 

 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20

he City and its elected officials and employees shall be advised not to make any

disparaging or false allegations or comments intended to harm the reputation of McKeon.

Liens. Plaintiff hereby represents that no liens, including but not limited to, any
Medicare liens, exist against the proceeds of the Settlement Sum, and that if any liens do exist,
they will be paid in full, compromised or satisfied and released by Plaintiff. If a lien exists
which is not satisfied as required by this Agreement, and a claim is made by anyone to enforce
that lien, Plaintiff agrees that he will pay that lien in full. This representation and covenant are
intended to include all liens, including, but not limited to, attorneys’ liens, medical provider liens,
Medicare and Medicaid liens, workers' compensation liens, ERISA liens, all statutory or
common law liens, and judgment liens. Plaintiff agrees to indemnify and hold the Releasees
harmless in connection with any claim made against Plaintiff by reason of liens against or tax
obligations associated with the proceeds of the Settlement Sum. In the event a claim is hereafter
made against any of the Releasees, including but not limited to, the NJI[F, by anyone seeking
payment of any liens, Plaintiff will indemnify and hold the Releasees, including the NJIIF and
City, harmless for any money spent in paying any such liens and/or defending against such a

claim, including, but not limited to, attorneys' fees, costs of suit, and interest.

 

Related Claims. Plaintiff promises and agrees not to file, re-file, appeal,
initiate, or cause to be filed, re-filed or initiated any claim, suit, claim or other proceeding based

upon, arising out of, or related to any claims and causes of action subsumed within the Release

{00781458 DOC v. 1} 8

Page 24 of 87 PagelD: 152

Formatted: Superscript

Commented [PB7]: Teresa: Since Capabianco and Moor are
named defendants, they need to expressly covenant and agree to the
non-disparagement obligations.

| Commented [PB8]: Teresa: McKeon still lives in the City and
his right to comment on issues of public importance relating to the
_City cannot be restricted.

Commented [PB9]: Teresa. While I don’t understand the
purpose of this Paragraph, I cannot agree to any provision under
which McKeon would indemnify the City for some potentially
unlimited amount of defense fees and costs. etc

| Formatted: Indent: First line: 0.5", Space After: 0 pt, No
page break before
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 25 of 87 PagelD: 153

Modification. This Agreement may not be modified except by an agreement in

writing, executed by all Parties hereto.

, Law. This Agreement shall be governed in all respects, including validity,
interpretation, and effect by the laws of the State of New Jersey without giving effect to the

conflicts of laws principle thereof,

~~. Severability. The provisions of this Agreement are severable. If any provisions
of the Agreement are declared invalid or unenforceable, with the exception of Paragraph 1,
entitled “Release and Discharge”, the ruling will not affect the validity and enforceability of any

other provision of the Agreement.

48 . Counterparts. This Agreement may be executed and delivered in two or more

counterparts, each of which when so executed and delivered shall be an original.

~~. Representation by Counsel. Each Party represents that he has had the
opportunity to have an attorney of their own choosing review the terms of this Agreement, and
having received the advice of said counsel, have agreed to sign this Agreement will full

understanding of its terms.

 

 

By:
ROBERT M. MCKEON
Witness
DATED:
By:
Schall & Barasch
Witness
DATED:

{0078 1458.DOC v 1} 9
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20

The City of Asbury Park

By:

 

Michael Capabianco
City Manager, City of Asbury Park
Witness
DATED:

The New Jersey Intergovernmental Insurance Fund
on behalf of its insureds, the City of Asbury Park

{0078 1458.DOC vb} 10

Page 26 of 87 PagelD: 154

Commented [PB10}: Teresa: Since Capabianco and Moor are
named defendants, we need to have signature lines for them as well
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 27 of 87 PagelD: 155

By:

 

ERIC J. NEMETH, ESQ.

 

GENERAL COUNSEL, NJIIF
Witness
DATED:

(00781458. DOC v, 1} 11
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 28 of 87 PagelD: 156

EXHIBIT D
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 29 of 87 PagelD: 157

Teresa Lentini

From: Teresa Lentini

Sent: Wednesday, December 4, 2019 4:57 PM

To: Patricia Barasch

Subject: McKeon v. City of Asbury Park Settlement Agreement and Mutual
Release

Attachments: Defendant's mark up to Plaintiff's red lined settlement agreement
(007942 30xBA998).doc

Patricia

Attached is your red lined version of the City’s proposed Settlement Agreement and Mutual Release. The language
highlighted in yellow is acceptable. All other red lined language is not acceptable.

Kindly review and contact me to discuss.

Teresa

Teresa M. Lentini, Esquire

Florio, Perrucci, Steinhardt & Cappelli, LLC
1010 Kings Highway South — Bldg 2

Cherry Hill, NJ 08034

856-853-5530 (office)

856-628-8372 (direct)

856-669-1744 (cell)

856-354-8318 or 8319 (facsimile)
TLentini@floriolaw.com
www.floriolaw.com
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 30 of 87 PagelD: 158

SETTLEMENT AGREEMENT AND _RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (hereinafter referred to as
"Agreement") made this ___—_s day of October, 2019, by and between, on the one hand, the
New Jersey Intergovernmental Insurance Fund (“NJIIF”), with offices located at NJIIF c/o Eric
J. Nemeth, General Counsel, Eric J. Nemeth, P.C., 55 Madison Avenue, Suite 400, Morristown,
New Jersey 07960 on behalf of its insureds, the City of Asbury Park, a municipal corporation of
the State of New Jersey, with offices located at 1Muncipal Plaza, Asbury Park, New Jersey
07712 (hereinafter referred to as "Asbury Park" or the “City”) and the City itself.

and on the other hand, Robert M. McKeon
(hereinafter referred to as "Plaintiff" or
“McKeon”). The City, NJIIF and Plaintiff shall be collectively referred to
herein as the “Parties” and individually as a “Party” . The date the Agreement
is signed by the last signatory hereto shall be deemed the “date of this Agreement”.
WITNESSETH

WHEREAS, Plaintiff filed an action in the Superior Court of New Jersey, Docket No.
MON-L-537-19, alleging claims against the City, Mayor John Moor (“Moor”) and Michael
Capabianco (“Capabianco”) regarding his employment with the City (the “Civil Action”) and;

WHEREAS, the City, Moor and Capabianco are provided with insurance coverage
through the NJIF for the Civil Action; and

WHEREAS, the City brought disciplinary charges against McKeon and served him with
a Preliminary Notice of Disciplinary Action on or about November 13, 2019 (the “PNDA”),
which charges were the subject of a hearing and resulting Findings and Recommendation report

dated August 20, 2019 by hearing officer Alan Genitempo, Esq. (the “F&R Report”); and

WHEREAS, the City, the NJIIF, on behalf of its insureds, and Plaintiff have reached an
agreement on the resolution of McKeon’s claims and desire and intend to memorialize the

settlement by execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth

herein, the Parties agree as follows:

(00794230.DOC v1}

 

Commented [PB]: Since Moor and Capabianco are named
defendants and are being bound by this Agreement, they need to be
named as parties to the Agreement. The NJIIF, while not a party to
the litigation, is necessarily a party to this Agreement, therefore I
have added that clarification to this paragraph.
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 31 of 87 PagelD: 159

 

fa Release_and Discharge. As partial consideration for payment of the- Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
3, ... + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
Settlement Sum (as that term is defined in Paragraph 2, below) and other Indent at: 1"

consideration provided to McKeon in this Agreement, Plaintiff, for himself and
on behalf of his successors, heirs, beneficiaries, agents, estates and assigns

(individually and collectively referred to herein as “Releasor’™’) hereby fully and

forever releases, remits, acquits, remises, \ and discharges (the Commented [PB2]: Teresa: I have never seen this language ina
Settlement Agreement and Release In the context of this Settlement
“Release’’) each of the City, Moor, Capabianco + , as well as the Agreement, a hold harmless clause makes no sense because there is

no basis to absolve any other third parties of liability

City’s sH¢— —~—-past and present officials, agents, “~~,
commissioners, departments, volunteers, officers and employees (for individuals,
said Release runs to them in their official and personal capacities), and all of their
respective heirs, estates, successors and assigns (hereinafter, individually and
collectively referred to as "Releasees"), jointly and individually, from any and all
liabilities, claims, causes of action, charges, appeals, complaints, obligations,

costs, losses, damages, injuries, attorneys’ fees and other legal responsibilities

 

Formatted: Superscript

avid | including without limitation, any _ .. claims in law, equity, contract, tort,
public policy, any claims or causes of action for breach of contract, negligence,
malicious prosecution, retaliation, conspiracy, negligent hiring, negligent training,
failure to intervene, unlawful custom or practice, civil rights violations,
retaliation, harassment and/or discrimination, including but not limited to claims
based upon, among other things, disability, handicap, sex, age or race, negligent
or intentional infliction of emotional distress, defamation, any claims arising
under the Age Discrimination in Employment Act of 1967, as amended, 29
US.C. § 6, et seg. (“ADEA”); Title VII of the Civil Rights Act of 1964, as
amended 42 U.S.C. §§ 2000e, et seq., (“Title VII”); the Reconstruction Era Civil
Rights Act, as amended, 42 U.S.C. §§ 1981, § 1983, et seq. (“Civil Rights Act”);

(00794230.DOC v1} 2
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 32 of 87 PagelD: 160

the Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a, et seg. (‘CRA of
1991"); the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.
(“ADA”); the Family and Medical Leave Act, 29 U.S.C. 8§ 2601, et seq.
(“FMLA”); the Fair Labor Standards Act, 29 U.S.C. § 201, et seg. (“FLSA”); the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §
1001, et seg. (“ERISA”); the Equal Pay Act, 29 U.S.C. § 201, et seq., (EPA”); the
Rehabilitation Act, 29 U.S.C. §§ 701, et seg. (“RA”); the Pregnancy
Discrimination Act, 42 U.S.C. §§ 2000, et seq. (‘PDA’); the Whistleblower
Protection Statutes, 10 U.S.C. § 2409, 12 U.S.C. § 1831j, 31 U.S.C. § 5328, 41
U.S.C. § 265, (collectively as “WPS”); the New Jersey Civil Rights Act, N.J.S.A.
10:6-1, et seq.; the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et
seq. (“LAD”), the New Jersey Family Leave Act, N.J.S.A. 34:11B-1, et seq.
(“FLA”); the New Jersey Conscientious Employee Protection Act, N.J.S.A.
34:19-1, et seq. ((CEPA”); New Jersey Worker Freedom from Intimidation Act,
N.US.A. 34:19-9 et seq.; the New Jersey Wage and Hour Law, N.J.S.A. 34:11-
56a, et seq. (“WHL”); the New Jersey Discrimination in Wages Law, N.J.S.A.
34:11-56.1, et seq. ((DWL”); the New Jersey Workers’ Compensation Law,
N.JS.A. 34:15-39.1, et seq. (NJ WC”); and the New Jersey Wage Payment Law,
N.LS.A. 34:11-4.1, et seg. (“WPL), the Uniformed Services Employment and
Reemployment Rights Act, the United States Constitution, the New Jersey
Constitution, or any other federal, state or local statute, ordinance or law, whether
such claims are known or unknown, unforeseen, unanticipated, unsuspected or
latent, and any claims which were raised or could have been raised prior to the
date of this Agreement, (all of the foregoing being individually and collectively

referred to herein as “Claims”).

{00794230.DOC v1} 3
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 33 of 87 PagelD: 161

In addition to the Release, Plaintiff (a) shall provide counsel for the City in the
Civil Action with a fully executed Letter of Resignation effective June 30, 2020
in the form provided in Exhibit A hereto (the “Letter of Resignation”) to be held
in escrow by the City, (b) shall submit a letter to the City withdrawing all
Complaints against Capabianco and City employee Melody Hargrove (the
“Withdrawal Letter’); (c) covenants and agrees to, and hereby immediately
withdraws all current and pending OPRA or common law requests for
information requests, and (d) agrees to refrain from filing any future OPRA or

common law requests for information that

McKeon understands that the Release includes, but is not limited to, a release and waiver
of all rights or claims that Plaintiff might have under the Age Discrimination in Employment Act
of 1967, as amended, and the Older Workers Benefit Protection Act. McKeon acknowledges
that he is aware of his legal right to consider this Agreement for a period of twenty-one (21)
days. Plaintiff understands that this Agreement may be executed prior to the expiration of the
twenty-one (21) day period. Plaintiff agrees that he has received consideration for this waiver to
which he would not otherwise be entitled. McKeon understands that he has the right to revoke
this Agreement within seven (7) days of his execution thereof, and if he revokes this Agreement,
he will not be entitled to the Settlement Sum or any other consideration provided for hereunder.
Any notice of revocation hereunder must be made in writing and shall be deemed to have been
duly given only if hand-delivered within seven (7) days of the execution of the Agreement to
defense counsel for the City in the Civil Action. Plaintiff understands that this Release does not

become effective and enforceable until the seven (7) day revocation period has expired.

{00794230 DOC v 1} 4

Formatted: Indent: Left: 1", First line: 0"

Commented [PB3]: Teresa: I changed the language of subpart
(d) to make it consistent with that agreed to by the parties at the
Settlement Conference. I can’t agree to preclude Mr. McKeon from
making OPRA requests in the future that seek information about
topics completely unrelated to the Civil Litigation.
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 34 of 87 PagelD: 162

2. Lump Sum Payments. Within thirty (30) days following (a.) delivery to counsel
for the NJIIF by McKeon of (1) a fully executed copy of this Agreement, (2) Plaintiff's date of
birth, current address and SSN, (3) the W9 for Plaintiffs attorneys, (4) a clear Charles Jones
search and (5) an executed copy of the dismissal with prejudice of Plaintiff's Civil Action
attached as Exhibit B hereto, (6) two original copies of the Letter of Resignation, and (7) the
Withdrawal Letter, McKeon will be paid the lump sum amount of $155,000 (the “Settlement
Sum”) in satisfaction of all of McKeon’s Claims
legal fees and costs

acknowledges and agrees that he shall receive no
other payment, compensation or consideration from NJIIF, the City or any other Releasee as a
result of this Release or his execution of this Agreement, other than the Settlement Sum and as
specifically set forth in this Agreement J
Plaintiff further acknowledges and agrees that (A) $65,000 of the Settlement Sum represents
reimbursement of Plaintiff's legal fees and costs associated with prosecution of the Civil Action
and that same shall be paid via check issued by the NJIIF and made payable to “Schall &
Barasch”; and (B) $90,000 of the Settlement Sum represents payment to Plaintiff for his alleged
injuries and the check for same shall be issued by the NJIIF, and shall be made payable to
Robert M. McKeon”. Both of the foregoing payments shall be mailed to:

Patricia Barasch, Esquire, Esq.
Schall & Barasch

110 Marter Avenue, Suite 105
Moorestown, NJ 08057; and

In addition to payment of

 

the Settlement Sum, the City shall G@) +++ Plaintiff SSSH-as a

salaried employee at his current salary, subject to all tax, social security, pension, unemployment

(00794230,DOC v.1} 5

; Commented [PB4]: Teresa Since this NJIIF 1s doing a separate
check for attorneys fees, this second payment for compensation for
alleged injuries should be made payable only to McKeon

| Formatted: Font: Bold, Underline
| Formatted: Font: Bold, Underline
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20

and medical benefits withholdings, with full benefits and payroll deductions until June 30, 2020.

 

: (ii)

provide Plaintiff with full medical benefits through his 65% birthday which is
: (ili) the
Management Review

Plan,
ye -endand Vagite | F&R Report

from Plaintiff's personnel file.
The City and NJIIF further agree that McKeon shall be entitled to insurance coverage
for claims brought against him by third parties to the

extent such claims arise from acts or omissions of McKeon within the scope of his .~
employment with the City,
oe such coverage being subject to the terms, conditions and exclusions of the
NJIIF’s policies of insurance and applicable statutory and common law.

Warranty of Capacity To Execute Agreement. Plaintiff represents and
warrants that no other person or entity has any interest in the claims which constitute the Civil
Action, or in any other demands, obligations, or causes of action referred to in this Agreement,

and that he has the sole right and exclusive authority to execute this Agreement and receive the

benefits specified

.. Plaintiff further represents that he has not sold, assigned,
transferred, conveyed or otherwise disposed of any of the claims, or any other demands,

obligations or causes of action referred to in this Agreement.

43. Entire Agreement. This Agreement contains the entire agreement among the
Parties concerning the matters set forth in this document and shall be binding upon each Releasor

as if each had executed this Agreement. The Agreement shall also inure to the benefit of each

400794230.DOC v.1} 6

Page 35 of 87 PagelD: 163

Commented [PB5]: Teresa: It is my understanding that there is.
an established practice under the collective bargaining agreement for
the City to pay out the retiring employee a lump sum payment for
accrued and unused vacation and sick time

| Formatted: Superscript

Formatted: Superscript

| Commented [P86]: Teresa: I removed the word “active” as it is
| unnecessary
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 36 of 87 PagelD: 164

Releasee, each of whom shal{ be authorized to enforce its provisions as if they were a signatory

hereto.

Representation of Comprehension of Document. In executing this Agreement,
Plaintiff represents that he has relied upon the legal advice of his attorney who is the attorney of
his own choice, that he has had the full opportunity to review this Agreement with his attorney,
that the terms of this Agreement have been completely read and explained by his attorney, and

that those terms are fully understood and voluntarily accepted.

No Admission of Liability. Plaintiff acknowledges and agrees that the Civil
Action is being settled by the NJIIF and the City for purposes of economic expediency and that
in settling this matter, no admission of liability is being made by the NJIIF, or the City and no

such admission shall be construed hereby.

Tax Implication. NJIIF makes no representations as to the tax consequences or
liability arising from any consideration, including but not limited to the Settlement Sum,
provided under this Agreement. Moreover, any tax consequences and/or liability arising from the
consideration provided to Plaintiff in accordance with this Agreement shall be Plaintiffs sole
responsibility and obligation, and neither the NJIIF, the City nor any Releasee shall be held
liable for any payment of any taxes or penalties on Plaintiff's behalf. Plaintiff agrees that he will
pay any and all income tax that may be determined to be due in connection with the payment of
the Settlement Sum. Should the Internal Revenue Service, any State or any other taxing agency
or tribunal require Defendants to pay any taxes, fines, penalties, interest or any other cost related
to taxes on behalf of Plaintiff with regard to the payment of the Settlement Sum, Plaintiff agrees
to defend, indemnify and reimburse the NJIIF, their agents, servants or representatives for any

taxes they are required to pay as a result of Plaintiff's failure to do so.

Non-Disparagement. McKeon covenants and agrees to make no disparaging or

false allegations or comments intended to harm the reputation of the City

{00794230.DOC v1} 7
 

 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 37 of 87 PagelD: 165

_he City and its elected officials and employees shall be advised not to make any

disparaging or false allegations or comments intended to harm the reputation of McKeon.

|. Liens. Plaintiff hereby represents that no liens, including but not limited to, any
Medicare liens, exist against the proceeds of the Settlement Sum, and that if any liens do exist,
they will be paid in full, compromised or satisfied and released by Plaintiff. If a lien exists
which is not satisfied as required by this Agreement, and a claim is made by anyone to enforce
that lien, Plaintiff agrees that he will pay that lien in full. This representation and covenant are
intended to include all liens, including, but not limited to, attorneys’ liens, medical provider liens,
Medicare and Medicaid liens, workers’ compensation liens, ERISA liens, all statutory or
common law liens, and judgment liens. Plaintiff agrees to indemnify and hold the Releasees
harmless in connection with any claim made against Plaintiff by reason of liens against or tax
obligations associated with the proceeds of the Settlement Sum. In the event a claim is hereafter
made against any of the Releasees, including but not limited to, the NJIIF, by anyone seeking
payment of any liens, Plaintiff will indemnify and hold the Releasees, including the NJIIF and
City, harmless for any money spent in paying any such liens and/or defending against such a

claim, including, but not limited to, attorneys’ fees, costs of suit, and interest.

Related Claims, Plaintiff promises and agrees not to file, re-file, appeal,
initiate, or cause to be filed, re-filed or initiated any claim, suit, claim or other proceeding based

upon, arising out of, or related to any claims and causes of action subsumed within the Release

(00794230 DOC v1} 8

Formatted: Superscript

Commented [PB7]: Teresa: Since Capabianco and Moor are
named defendants, they need to expressly covenant and agree to the
non-disparagement obligations

 

 

Commented [PB8]: Teresa’ McKeon still lives in the City and
his right to comment on tssues of public importance relating to the
City cannot be restricted.

 

Commented [PB9]: Teresa While I don’t understand the
purpose of this Paragraph, J cannot agree to any provision under
which McKeon would indemnify the City for some potentially
untimited amount of defense fees and costs. etc

| Formatted: Indent: First line: 0.5", Space After: Opt, No
| page break before
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 38 of 87 PagelD: 166

Modification. This Agreement may not be modified except by an agreement in

writing, executed by all Parties hereto.

oy Law. This Agreement shall be governed in all respects, including validity,
interpretation, and effect by the laws of the State of New Jersey without giving effect to the

conflicts of laws principle thereof.

5. Severability. The provisions of this Agreement are severable. If any provisions
of the Agreement are declared invalid or unenforceable, with the exception of Paragraph 1,
entitled “Release and Discharge”, the ruling will not affect the validity and enforceability of any

other provision of the Agreement.

—<_.. Counterparts. This Agreement may be executed and delivered in two or more

counterparts, each of which when so executed and delivered shall be an original.

-+_. Representation by Counsel. Each Party represents that he has had the
opportunity to have an attorney of their own choosing review the terms of this Agreement, and
having received the advice of said counsel, have agreed to sign this Agreement will full

understanding of its terms.

 

 

 

By:
ROBERT M. MCKEON
Witness
DATED:
By:
Schall & Barasch
Witness
DATED:

{00794230,DOC v.1} 9
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20

The City of Asbury Park

By:

 

Michael Capabianco

 

Witness

City Manager, City of Asbury Park

DATED:

The New Jersey Intergovernmental Insurance Fund
on behalf of its insureds, the City of Asbury Park

(00794230.DOC v1} 10

Page 39 of 87 PagelD: 167

| Commented [PB10}: Teresa: Since Capabianco and Moor are
_ named defendants, we need to have signature lines for them as well.
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 40 of 87 PagelD: 168

By:

 

ERIC J. NEMETH, ESQ.
GENERAL COUNSEL, NJIIF
Witness
DATED:

{00794230 DOC v1} 1 1
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 41 of 87 PagelD: 169

EXHIBIT E
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 42 of 87 PagelID: 170

Teresa Lentini

From: Patricia Barasch <pbarasch@schallandbarasch.com>

Sent: Thursday, December 19, 2019 1:18 PM

To: Teresa Lentini

Ce: Patricia Barasch

Subject: RE: McKeon v. City of Asbury Park

Attachments: McKeon 10-24-19 Settlement Agreement and Release with Plaintiff's Requested
Edits.doc

Teresa,

In response to your email, please be advised of the following:

First, Mr. McKeon has not been contacting City employees as you suggest. Rather, it was Cassandra who
recently reached out to him, and any conversations he has had with Cassandra and/or Joe have been in their
capacity as his Union representatives. As you know, he is still an employee and a member of the Union, and as
such, is entitled to communicate with his Union representatives.

Second, as for the NJIIF’s response to plaintiff's redline which you forwarded on December 4", | would again
note that you fail to incorporate most, if not all, of the requested changes. Therefore, Mr. McKeon is not
agreeable to signing your 12/4 redline. He remains willing to sign the redlined Agreement | forwarded to you
on October 24", 2019 with our requested changes. | attach it here again for your convenience. If you have
any questions, give a call.

Thanks,

Patricia

Patriura A. Barasch, Esq.

Schall & Barasch, LLC

Attorneys at Law

Employee Rights Advocates
www.schallandbarasch.com

110 Marter Avenue, Suite 105
Moorestown, NJ 08057

(856) 914-9200 (p)

(856) 914-9420 (f)

e-mail: pbarasch@SchallandBarasch.com
web site: www.SchallandBarasch.com

BEST BEST

LAW FIRMS

   

 

* The list of Tier 1 best law firms in New Jersey practicing in the field of employment law on behalf of individuals is
compiled by U.S. News & World Report. A description of the selection methodology can be found at

1
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 43 of 87 PagelD: 171

www.bestlawfirms.usnews.com/methodology.aspx. No aspect of this advertisement has been approved by the New
Jersey Supreme Court.

This message and its attachments, if any, are intended only for the use of the individual or entity to whom it is
addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL and exempt from disclosure under
applicable law. If the reader of this message is not the intended recipient, or the employee or agent responsible for
delivering the message to the intended recipient, you are hereby notified that any dissemination, distribution or copying
of this communication and/or its attachments is strictly prohibited. If you have received this communication in error,
please notify us immediately by telephone or email, and permanently delete or otherwise destroy the communication
and its attachments without making a copy or record. Thank you.

From: Teresa Lentini [mailto:TLentini@floriolaw.com]
Sent: Tuesday, December 17, 2019 5:04 PM

To: Patricia Barasch <pbarasch@schallandbarasch.com>
Subject: McKeon v. City of Asbury Park

Importance: High

Patricia,

Mr. McKeon has continued to approach, text, email and call City of Asbury Park employees, council members, mayor
and city attorney repeatedly regarding his federal employment case. Mr. McKeon is an attorney at law and as such is
well aware he is violating numerous provisions of the rules for professional conduct. The City, including all employees,
Mayor, council members, etc are represented by my law firm. Please advise your attorney-client that he is to
immediately cease and desist or | will obtain a federal order requiring him to do so, seek attorney fees and costs as well
as file disciplinary charges. He can explain his conduct to a federal judge.

We have not received a response to the NJIIF’s response to plaintiff's red line to the NJIIF original settlement agreement
and mutual release therefore a motion to enforce settlement will be filed.

Teresa M. Lentini, Esquire

Florio, Perrucci, Steinhardt & Cappelli, LLC
1010 Kings Highway South — Bldg 2

Cherry Hill, NJ 08034

856-853-5530 (office)

856-628-8372 (direct)

856-669-1744 (cell)

856-354-8318 or 8319 (facsimile)
TLentini@floriolaw.com

www.floriolaw.com

STATEMENT OF CONFIDENTIALITY: The information contained in this transmission including any
attached documentation is privileged and confidential. It is intended only for the use of the individual or entity
named above. If the reader of this message is not the intended recipient, you are hereby notified that any
dissemination, distribution or copy of this communication is strictly prohibited. If you have received this
communication in error, please notify Florio, Perrucci, Steinhardt, & Cappelli LLC immediately by replying to
this e-mail. Please delete all copies of this message and any attachments immediately.
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 44 of 87 PagelD: 172

IRS CIRCULAR 230 DISCLOSURE: As required by U.S. Treasury Regulations governing tax practice, you
are advised that any written tax advice contained herein was not intended or written to be used, and cannot be

used, by any taxpayer for the purpose of avoiding tax penalties that may be imposed under the Internal Revenue
Code.
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 45 of 87 PagelD: 173

SETTLEMENT AGREEMENT AND _\ RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (hereinafter referred to as
"Agreement") made this ___—_—s day of October, 2019, by and between, on the one hand, the
New Jersey Intergovernmental Insurance Fund (“NJIIF”), with offices located at NJIIF c/o Eric
J. Nemeth, General Counsel, Eric J. Nemeth, P.C., 55 Madison Avenue, Suite 400, Morristown,
New Jersey 07960 on behalf of its insureds, the City of Asbury Park, a municipal corporation of
the State of New Jersey, with offices located at 1Muncipal Plaza, Asbury Park, New Jersey
07712 (hereinafter referred to as "Asbury Park" or the “City’’) and the City itself.

and on the other hand, Robert M. McKeon 2d is tes.
(hereinafter referred to as "Plaintiff" or

“McKeon”). The City, NJIIF and Plaintiff shall be collectively referred to

Commented [PB1]: Since Moor and Capabianco are named
defendants and are being bound by this Agreement, they need to be
named as parties to the Agreement. The NJIIF, while not a party to
the litigation, is necessarily a party to this Agreement: therefore I
have added that clarification to this paragraph,

herein as the “Parties” and individually as a “Party” i |. The date the Agreement

 

is signed by the last signatory hereto shall be deemed the “date of this Agreement”.
WITNESSETH

 

WHEREAS, Plaintiff filed an action in the Superior Court of New Jersey, Docket No.
MON-L-537-19, alleging claims against the City, Mayor John Moor (“Moor”) and Michael
Capabianco (“Capabianco”) regarding his employment with the City (the “Civil Action”) and;

WHEREAS, the City, Moor and Capabianco are provided with insurance coverage
through the NJIIF for the Civil Action; and

WHEREAS, the City brought disciplinary charges against McKeon and served him with
a Preliminary Notice of Disciplinary Action on or about November 13, 2019 (the “PNDA”),
which charges were the subject of a hearing and resulting Findings and Recommendation report

dated August 20, 2019 by hearing officer Alan Genitempo, Esq. (the “F&R Report”); and

WHEREAS, the City, the NJIIF, on behalf of its insureds, and Plaintiff have reached an
agreement on the resolution of McKeon’s claims and desire and intend to memorialize the

settlement by execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth

herein, the Parties agree as follows:

{00774309.DOC v1}
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 46 of 87 PagelD: 174

 

Release_and Discharge. As partial consideration for payment of the« ~~ Formatted: Numbered + Level: 1 + Numbering Style: 1, 2,
3, ... + Start at: 1 + Alignment: Left + Aligned at: 0.5" +
Settlement Sum (as that term is defined in Paragraph 2, below) and other Indent at: 1" =

consideration provided to McKeon in this Agreement, Plaintiff, for himself and
on behalf of his successors, heirs, beneficiaries, agents, estates and assigns

(individually and collectively referred to herein as “Releasor”) hereby fully and

 

forever releases, remits, acquits, remises, 4—!.-and discharges (the _.--| Commented [PB2]: Teresa [have never seen this language ina
. Settlement Agreement and Release In the context of this Settlement
“Release”) each of the City, Moor, Capabianco et bs , as well as the Agreemeni, a hold harmless clause makes no sense because there Is |

_ no basis to absolve any other third parties of liability
City’s es¢—5+—+11/4——past and present officials, agents,

commissioners, departments, volunteers, officers and employees (for individuals,
said Release runs to them in their official and personal capacities), and all of their
respective heirs, estates, successors and assigns (hereinafter, individually and
collectively referred to as "Releasees"), jointly and individually, from any and all
liabilities, claims, causes of action, charges, appeals, complaints, obligations,

costs, losses, damages, injuries, attorneys’ fees and other legal responsibilities

 

{ Formatted: Superscript

including without limitation, any claims in law, equity, contract, tort,

 

public policy, any claims or causes of action for breach of contract, negligence,
malicious prosecution, retaliation, conspiracy, negligent hiring, negligent training,
failure to intervene, unlawful custom or practice, civil rights violations,
retaliation, harassment and/or discrimination, including but not limited to claims
based upon, among other things, disability, handicap, sex, age or race, negligent
or intentional infliction of emotional distress, defamation, any claims arising
under the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. § 6, et seg. (“ADEA”); Title VII of the Civil Rights Act of 1964, as
amended 42 U.S.C. §§ 2000e, et seq., (“Title VII”); the Reconstruction Era Civil
Rights Act, as amended, 42 U.S.C. §§ 1981, § 1983, et seg. (“Civil Rights Act”);

{00774309.DOC v1} 2
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 47 of 87 PagelD: 175

the Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a, et seg. (CRA of
1991"); the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.
(“ADA”); the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et seq.
(“FMLA”); the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”); the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §
1001, et seg. (“ERISA”); the Equal Pay Act, 29 U.S.C. § 201, et seg., (EPA”); the
Rehabilitation Act, 29 U.S.C. 88 701, et seg. (*RA”); the Pregnancy
Discrimination Act, 42 U.S.C. §§ 2000, et seq. (“PDA”); the Whistleblower
Protection Statutes, 10 U.S.C. § 2409, 12 U.S.C. § 1831j, 31 U.S.C. § 5328, 41
U.S.C. § 265, (collectively as “WPS”); the New Jersey Civil Rights Act, N.J.S.A.
10:6-1, et seq.; the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et
seq. (“LAD”), the New Jersey Family Leave Act, N.J.S.A. 34:11B-1, et seq.
(“FLA”); the New Jersey Conscientious Employee Protection Act, N.J.S.A.
34:19-1, et seq. (“CEPA”); New Jersey Worker Freedom from Intimidation Act,
N.IS.A. 34:19-9 et seq.; the New Jersey Wage and Hour Law, N.J.S.A. 34:11-
56a, et seq. (‘WHL”); the New Jersey Discrimination in Wages Law, N.J.S.A.
34:11-56.1, et seq. (“DWL”); the New Jersey Workers’ Compensation Law,
N.JS.A. 34:15-39.1, et seg. (NJWC”); and the New Jersey Wage Payment Law,
N.LS.A. 34:11-4.1, et seq. (WPL), the Uniformed Services Employment and
Reemployment Rights Act, the United States Constitution, the New Jersey
Constitution, or any other federal, state or local statute, ordinance or law, whether
such claims are known or unknown, unforeseen, unanticipated, unsuspected or
latent, and any claims which were raised or could have been raised prior to the
date of this Agreement, (all of the foregoing being individually and collectively

referred to herein as “Claims”).

{00774309.DOC v.1} 3
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 48 of 87 PagelD: 176

In addition to the Release, Plaintiff (a) shall provide counsel for the City in the
Civil Action with a fully executed Letter of Resignation effective June 30, 2020
in the form provided in Exhibit A hereto (the “Letter of Resignation”) to be held
in escrow by the City, (b) shall submit a letter to the City withdrawing all
Complaints against Capabianco and City employee Melody Hargrove (the
“Withdrawal Letter’); (c) covenants and agrees to, and hereby immediately
withdraws all current and pending OPRA or common law requests for
information requests, and (d) agrees to refrain from filing any future OPRA or

common law requests for information that

McKeon understands that the Release includes, but is not limited to, a release and waiver
of all rights or claims that Plaintiff might have under the Age Discrimination in Employment Act
of 1967, as amended, and the Older Workers Benefit Protection Act. McKeon acknowledges
that he is aware of his legal right to consider this Agreement for a period of twenty-one (21)
days. Plaintiff understands that this Agreement may be executed prior to the expiration of the
twenty-one (21) day period. Plaintiff agrees that he has received consideration for this waiver to
which he would not otherwise be entitled. McKeon understands that he has the right to revoke
this Agreement within seven (7) days of his execution thereof, and if he revokes this Agreement,
he will not be entitled to the Settlement Sum or any other consideration provided for hereunder.
Any notice of revocation hereunder must be made in writing and shall be deemed to have been
duly given only if hand-delivered within seven (7) days of the execution of the Agreement to
defense counsel for the City in the Civil Action. Plaintiff understands that this Release does not

become effective and enforceable until the seven (7) day revocation period has expired.

{00774309.DOC v1} 4

| Formatted: Indent: Left: 1”, First line: 0”

Commented [PB3]: Teresa: | changed the language of subpart
(d) to make it consistent with that agreed to by the parties at the
Settlement Conference I can’t agree to preclude Mr McKeon from
making OPRA requests in the future that seek information about
topics completely unrelated to the Civil Litigation
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 49 of 87 PagelD: 177

2. Lump Sum Payments. Within thirty (30) days following (a.) delivery to counsel
for the NJIIF by McKeon of (1) a fully executed copy of this Agreement, (2) Plaintiffs date of
birth, current address and SSN, (3) the W9 for Plaintiffs attorneys, (4) a clear Charles Jones
search and (5) an executed copy of the dismissal with prejudice of Plaintiff's Civil Action
attached as Exhibit B hereto, (6) two original copies of the Letter of Resignation, and (7) the
Withdrawal Letter, McKeon will be paid the lump sum amount of $155,000 (the “Settlement
Sum”) in satisfaction of all of McKeon’s Claims
legal fees and costs |

acknowledges and agrees that he shall receive no
other payment, compensation or consideration from NJIIF, the City or any other Releasee as a
result of this Release or his execution of this Agreement, other than the Settlement Sum and as
specifically set forth in this Agreement Paraerar tt grat
Plaintiff further acknowledges and agrees that (A) $65,000 of the Settlement Sum represents
reimbursement of Plaintiff's legal fees and costs associated with prosecution of the Civil Action
and that same shall be paid via check issued by the NJIIF and made payable to “Schall &
Barasch”; and (B) $90,000 of the Settlement Sum represents payment to Plaintiff for his alleged
injuries and the check for same shall be issued by the NJIIF, and shall be made payable to

+chasRobert M. McKeon”. Both of the foregoing payments shall be mailed to: _

Patricia Barasch, Esquire, Esq.
Schall & Barasch

110 Marter Avenue, Suite 105
Moorestown, NJ 08057; and

 

the Settlement Sum, the City shall (1) =-—o Plaintiffs em) LO+HERHHH-AS a

salaried employee at his current salary, subject to all tax, social security, pension, unemployment

(00774309, DOC v1} 5

In addition to payment of
J | Formatted: Font: Bold, Underline

 

- Commented [PB4]: Teresa Since this NJIIF 1s dorng a separate

check for attorneys fees, this second payment for compensation for
alleged injuries should be made payable only to McKeon

| Formatted: Font: Bold, Underline _

 
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 50 of 87 PagelD: 178

and medical benefits withholdings, with full benefits and payroll deductions until June 30, 2020.

. P02 Gi) oo
provide Plaintiff with full medical benefits through his 65" birthday which is
J (iii) a peniding disciplinary actions against PlaintilT. emew eo the |
= Management Review _
Plan, , . |
Agtio tht cas 2019 F&R Report_. ‘el
“$ intwrnal co from Plaintiff's personnel file.
The City and NJIIF further agree that McKeon shall be entitled to insurance coverage
for claims brought against him by third parties t Hie Li to the

extent such claims arise from acts or omissions of McKeon within the scope of his s+
employment with the City, | I
such coverage being subject to the terms, conditions and exclusions of the
NJIIF’s policies of insurance and applicable statutory and common law.
aH Warrantv_ of Capacity To Execute Agreement. Plaintiff represents and
warrants that no other person or entity has any interest in the claims which constitute the Civil
Action, or in any other demands, obligations, or causes of action referred to in this Agreement,
and that he has the sole right and exclusive authority to execute this Agreement and receive the

benefits specified ; i oa

 

o).. Plaintiff further represents that he has not sold, assigned,
transferred, conveyed or otherwise disposed of any of the claims, or any other demands,

obligations or causes of action referred to in this Agreement.

45, Entire Agreement. This Agreement contains the entire agreement among the
Parties concerning the matters set forth in this document and shall be binding upon each Releasor

as if each had executed this Agreement. The Agreement shall also inure to the benefit of each

(00774309.DOC v.1} 6

/ ‘| Formatted: Superscript
~~ | Formatted: Superscript
~~ * Formatted: Superscript

| Commented [PB5): Teresa: It is my understanding that there is |
an established practice under the collective bargaining agreement for
the City to pay out the retiring employee a lump sum payment for
accrued and unused vacation and stck time

 

wf Formatted: Superscript |

| Formatted: Superscript

| Formatted: Superscript

 

 

Formatted: Superscript

Commented [PB6]: Teresa I removed the word “active” as it is
unnecessary
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 51 of 87 PagelD: 179

Releasee, each of whom shall be authorized to enforce its provisions as if they were a signatory

hereto.

=). Representation of Comprehension of Document. In executing this Agreement,
Plaintiff represents that he has relied upon the legal advice of his attorney who is the attorney of
his own choice, that he has had the full opportunity to review this Agreement with his attorney,
that the terms of this Agreement have been completely read and explained by his attorney, and

that those terms are fully understood and voluntarily accepted.

a7. No Admission of Liability. Plaintiff acknowledges and agrees that the Civil
Action is being settled by the NJIIF and the City for purposes of economic expediency and that
in settling this matter, no admission of liability is being made by the NJIIF, or the City and no

such admission shall be construed hereby.

ak. Tax Implication. NJIIF makes no representations as to the tax consequences or
liability arising from any consideration, including but not limited to the Settlement Sum,
provided under this Agreement. Moreover, any tax consequences and/or liability arising from the
consideration provided to Plaintiff in accordance with this Agreement shall be Plaintiff's sole
responsibility and obligation, and neither the NJIIF, the City nor any Releasee shall be held
liable for any payment of any taxes or penalties on Plaintiff's behalf. Plaintiff agrees that he will
pay any and all income tax that may be determined to be due in connection with the payment of
the Settlement Sum. Should the Internal Revenue Service, any State or any other taxing agency
or tribunal require Defendants to pay any taxes, fines, penalties, interest or any other cost related
to taxes on behalf of Plaintiff with regard to the payment of the Settlement Sum, Plaintiff agrees
to defend, indemnify and reimburse the NJIIF, their agents, servants or representatives for any

taxes they are required to pay as a result of Plaintiff’s failure to do so.

-|. Non-Disparagement. McKeon covenants and agrees to make no disparaging or

false allegations or comments intended to harm the reputation of the City

{00774309 DOC v1} 7
 

 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 52 of 87 PagelD: 180

pad ee seed Hie _-| Formatted: Superscript

he City and its elected officials and employees shall be advised not to make any

disparaging or false allegations or comments intended to harm the reputation of McKeon.

Commented [PB7]: Teresa. Since Capabianco and Moor are
named defendants. they need to expressly covenant and agree to the
non-disparagement obligations

~ Commented [PB8]: Teresa McKeon still lives in the City and
his right to comment on issues of public importance relating to the
_ City cannot be restricted

={\). Liens. Plaintiff hereby represents that no liens, including but not limited to, any
Medicare liens, exist against the proceeds of the Settlement Sum, and that if any liens do exist,
they will be paid in full, compromised or satisfied and released by Plaintiff. If a lien exists
which is not satisfied as required by this Agreement, and a claim is made by anyone to enforce
that lien, Plaintiff agrees that he will pay that lien in full. This representation and covenant are
intended to include all liens, including, but not limited to, attorneys’ liens, medical provider liens,
Medicare and Medicaid liens, workers’ compensation liens, ERISA liens, all statutory or
common law liens, and judgment liens. Plaintiff agrees to indemnify and hold the Releasees
harmless in connection with any claim made against Plaintiff by reason of liens against or tax
obligations associated with the proceeds of the Settlement Sum. In the event a claim is hereafter
made against any of the Releasees, including but not limited to, the NJIIF, by anyone seeking
payment of any liens, Plaintiff will indemnify and hold the Releasees, including the NJIIF and
City, harmless for any money spent in paying any such liens and/or defending against such a

claim, including, but not limited to, attorneys’ fees, costs of suit, and interest.

 

 

Commented [PB9]: Teresa While I don't understand the
purpose of this Paragraph. I cannot agree to any provision under
which McKeon would indemnify the City for some potentially

| unlimited amount of defense fees and costs. etc

 

Related Claims. Plaintiff promises and agrees not to file, re-file, appeal,<.
initiate, or cause to be filed, re-filed or initiated any claim, suit, claim or other proceeding based Formatted: Indent: First line: 0.5", Space After: 0 pt, No
. oo. page break before
upon, arising out of, or related to any claims and causes of action subsumed within the Release. a

 

{00774309, DOC v L} 8

 

 
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 53 of 87 PagelD: 181

Modification. This Agreement may not be modified except by an agreement in

writing, executed by all Parties hereto.

Law. This Agreement shall be governed in all respects, including validity,
interpretation, and effect by the laws of the State of New Jersey without giving effect to the

conflicts of laws principle thereof.

_2. Severability. The provisions of this Agreement are severable. If any provisions
of the Agreement are declared invalid or unenforceable, with the exception of Paragraph 1,
entitled “Release and Discharge”, the ruling will not affect the validity and enforceability of any

other provision of the Agreement.

. Counterparts. This Agreement may be executed and delivered in two or more

counterparts, each of which when so executed and delivered shall be an original.

Representation by Counsel. Each Party represents that he has had the
opportunity to have an attorney of their own choosing review the terms of this Agreement, and
having received the advice of said counsel, have agreed to sign this Agreement will full

understanding of its terms.

 

 

By:
ROBERT M. MCKEON
Witness
DATED:
By:
Schall & Barasch
Witness
DATED:

{00774309.DOC v1} 9
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20

Witness

The City of Asbury Park

By:

 

Michael Capabianco
City Manager, City of Asbury Park

DATED:

The New Jersey Intergovernmental Insurance Fund
on behalf of its insureds, the City of Asbury Park

{00774309.DOC ¥.1} 1 0

Page 54 of 87 PagelD: 182

Commented [PB10]: Teresa Since Capabianco and Moor are
named defendants. we need to have signature lines for them as well
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 55 of 87 PagelD: 183

By:

 

ERIC J. NEMETH, ESQ.

 

GENERAL COUNSEL, NJIIF
Witness
DATED:

{00774309.DOC v1} ll
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 56 of 87 PagelD: 184

EXHIBIT F
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 57 of 87 PagelD: 185

Teresa Lentini

 

=—==
From: Patricia Barasch <pbarasch@schallandbarasch.com>
Sent: Monday, March 2, 2020 8:34 AM
To: Teresa Lentini
Cc: Patricia Barasch
Subject: McKeon Settlement Agreement
Attachments: McKeon Plaintiff's CLEAN 2 28 20 Proposed Final Agreement.doc
Importance: High

Teresa,

Following up on our most recent conversation, attached please find a further revised Agreement that Mr. McKeon is
prepared to execute. With these concessions, | hope we can bring this matter to a final resolution. | look forward to
hearing back from you at your earliest convenience.

Thanks,

Patricia

Potrina A. BaraseW, Esy,

Schall & Barasch, LLC

Attorneys at Law

Employee Rights Advocates
www.schallandbarasch.com

110 Marter Avenue, Suite 105
Moorestown, NJ 08057

(856) 914-9200 (p)

(856) 914-9420 (f)

e-mail: pbarasch@SchallandBarasch.com
web site: www.SchallandBarasch.com

BEST BEST

   

 

LAW FIRMS LAW FIRMS
By News
EMPLOYMENT UW "eae rearner sag —
NOVELS - NER 1 ERAOUALS - TER |
2020 “2019

* The list of Tier 1 best law firms in New Jersey practicing in the field of employment law on behalf of individuals is
compiled by U.S. News & World Report. A description of the selection methodology can be found at
www.bestlawfirms.usnews.com/methodology.aspx. No aspect of this advertisement has been approved by the New
Jersey Supreme Court.

This message and its attachments, if any, are intended only for the use of the individual or entity to whom it is

addressed, and may contain information that is PRIVILEGED, CONFIDENTIAL and exempt from disclosure under

applicable law. If the reader of this message is not the intended recipient, or the employee or agent responsible for

delivering the message to the intended recipient, you are hereby notified that any dissemination, distribution or copying
1
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 58 of 87 PagelD: 186

of this communication and/or its attachments is strictly prohibited. If you have received this communication in error,
please notify us immediately by telephone or email, and permanently delete or otherwise destroy the communication
and its attachments without making a copy or record. Thank you.
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 59 of 87 PagelD: 187

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (hereinafter referred to as
"Agreement") made this ____ day of March 2020, by and between, on the one hand, the New
Jersey Intergovernmental Insurance Fund (“NJIIF”), with offices located at NJIIF c/o Eric J.
Nemeth, General Counsel, Eric J. Nemeth, P.C., 55 Madison Avenue, Suite 400, Morristown,
New Jersey 07960 on behalf of its insureds, the City of Asbury Park, a municipal corporation of
the State of New Jersey, with offices located at 1Muncipal Plaza, Asbury Park, New Jersey
07712 (hereinafter referred to as "Asbury Park" or the “City”) and the City itself, Mayor John
Moor, and Michael Capabianco and on the other hand, Robert M. McKeon and his heirs,
executors, administrators, successors and assigns (hereinafter referred to as "Plaintiff" or
“McKeon”). The City, NJIIF, Moor, Capabianco and Plaintiff shall be collectively referred to
herein as the “Parties” and individually as a “Party” to this Agreement. The date the Agreement
is signed by the last signatory hereto shall be deemed the “date of this Agreement”.

WITNESSETH

WHEREAS, Plaintiff filed an action in the Superior Court of New Jersey, Docket No.
MON-L-537-19, alleging claims against the City, Mayor John Moor (“Moor”) and Michael
Capabianco (“Capabianco”) regarding his employment with the City (the “Civil Action”) and;

WHEREAS, the City, Moor and Capabianco are provided with insurance coverage
through the NJIIF for the Civil Action; and

WHEREAS, the City brought disciplinary charges against McKeon and served him with
a Preliminary Notice of Disciplinary Action on or about November 13, 2019 (the “PNDA”),
which charges were the subject of a hearing and resulting Findings and Recommendation report

dated August 20, 2019 by hearing officer Alan Genitempo, Esq. (the “F&R Report”); and

WHEREAS, the City, the NJIIF, on behalf of its insureds, and Plaintiff have reached an
agreement on the resolution of McKeon’s claims and desire and intend to memorialize the

settlement by execution of this Agreement.

set forth herein, the Parties agree as follows:

{00794230.DOC v,1}

£ NOW, THEREFORE, in consideration of the mutual promises and agreements- | Formatted: Space After: 6 pt, No bullets or numbering
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 60 of 87 PagelD: 188

1. Release and Discharge. As partial consideration for payment of the Settlement Sum (as
that term is defined in Paragraph 2, below) and other consideration provided to McKeon in this
Agreement, Plaintiff, for himself and on behalf of his successors, heirs, beneficiaries, agents,
estates and assigns (individually and collectively referred to herein as “Releasor”) hereby fully
and forever releases, remits, acquits, remises, and discharges (the “Release”) each of the City,
Moor, Capabianco, and the NJIF, as well as the City’s and the NJIF’s past and present officials,
agents, attorneys, commissioners, departments, volunteers, officers and employees (for
individuals, said Release runs to them in their official and personal capacities), and all of their
respective heirs, estates, successors and assigns (hereinafter, individually and collectively
referred to as "Releasees"), jointly and individually, from any and all liabilities, claims, causes of
action, charges, appeals, complaints, obligations, costs, losses, damages, injuries, attorneys’ fees
and other legal responsibilities arising out of the City’s employment of Releasor for the period
July 28", 2014 through the date of this Agreement, including those claims set forth in Plaintiff's
Complaint herein docketed as Civil Action No. 3:19-CV-8536 MAS-DEA in the United States
District Court for the District of New Jersey and including without limitation, any related claims
in law, equity, contract, tort, public policy, any claims or causes of action for breach of contract,
negligence, malicious prosecution, retaliation, conspiracy, negligent hiring, negligent training,
failure to intervene, unlawful custom or practice, civil rights violations, retaliation, harassment
and/or discrimination, including but not limited to claims based upon, among other things,
disability, handicap, sex, age or race, negligent or intentional infliction of emotional distress,
defamation, any claims arising under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 6, et seq. (“ADEA”); Title VII of the Civil Rights Act of 1964, as
amended 42 U.S.C. §§ 2000e, et seq., (“Title VII"); the Reconstruction Era Civil Rights Act, as
amended, 42 U.S.C. §§ 1981, § 1983, et seq. (‘Civil Rights Act”); the Civil Rights Act of 1991,
as amended, 42 U.S.C. § 1981a, et seg. (“CRA of 1991"); the Americans with Disabilities Act,
42 U.S.C. §§ 12101, et seq. (“ADA”); the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et
seq. (“FMLA”); the Fair Labor Standards Act, 29 U.S.C. § 201, et seg. (“FLSA”); the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq. (“ERISA”); the
Equal Pay Act, 29 U.S.C. § 201, et seq., (EPA”); the Rehabilitation Act, 29 U.S.C. §§ 701, et
seq. (“RA”); the Pregnancy Discrimination Act, 42 U.S.C. §§ 2000, et seg. (“PDA”); the
Whistleblower Protection Statutes, 10 U.S.C. § 2409, 12 U.S.C. § 1831j, 31 U.S.C. § 5328, 41

{00794230.DOC v1} 2
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 61 of 87 PagelD: 189

U.S.C. § 265, (collectively as “WPS”); the New Jersey Civil Rights Act, N.J.S.A. 10:6-1, et seq.;
the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et seg. (“LAD”), the New Jersey
Family Leave Act, N.J.S.A. 34:11B-1, et seq. (“FLA”); the New Jersey Conscientious Employee
Protection Act, N.J.S.A. 34:19-1, et seq. (‘CEPA’); New Jersey Worker Freedom from
Intimidation Act, N.J.S.A. 34:19-9 et seq.; the New Jersey Wage and Hour Law, N.J.S.A. 34:1 1-
56a, et seq. (“WHL”); the New Jersey Discrimination in Wages Law, N.J.S.A. 34:11-56.1, et
seq. (“DWL”); the New Jersey Workers’ Compensation Law, N.J.S.A. 34:15-39.1, et seq.
CNIWC”); and the New Jersey Wage Payment Law, N.J.S.A. 34:11-4.1, et seq. (WPL), the
Uniformed Services Employment and Reemployment Rights Act, the United States Constitution,
the New Jersey Constitution, or any other federal, state or local statute, ordinance or law,
whether such claims are known or unknown, unforeseen, unanticipated, unsuspected or latent,
and any claims which were raised or could have been raised prior to the date of this Agreement,

(all of the foregoing being individually and collectively referred to herein as “Claims.”).

In addition to the Release, Plaintiff (a) shall provide counsel for the City in the Civil
Action with a fully executed Letter of Resignation effective June 30, 2020 in the form provided
in Exhibit A hereto (the “Letter of Resignation”) to be held in escrow by the City, (b) shall
submit a letter to the City withdrawing all Complaints against Capabianco and City employee
Melody Hargrove (the “Withdrawal Letter”); (c) covenants and agrees to, and hereby
immediately withdraws all current and pending OPRA or common law requests for information
requests, and (d) agrees to refrain from filing any future OPRA or common law requests for
information that are identical to those OPRA requests being withdrawn as per (c) above. Nothing
herein shall be construed to limit McKeon’s rights as a citizen of the City of Asbury Park to file
future OPRA requests.

McKeon understands that the Release includes, but is not limited to, a release and waiver
of all rights or claims that Plaintiff might have under the Age Discrimination in Employment Act
of 1967, as amended, and the Older Workers Benefit Protection Act. McKeon acknowledges
that he is aware of his legal right to consider this Agreement for a period of twenty-one (21)
days. Plaintiff understands that this Agreement may be executed prior to the expiration of the
twenty-one (21) day period. Plaintiff agrees that he has received consideration for this waiver to
which he would not otherwise be entitled. McKeon understands that he has the right to revoke

this Agreement within seven (7) days of his execution thereof, and if he revokes this Agreement,

(00794230 DOC v1} 3
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 62 of 87 PagelID: 190

he will not be entitled to the Settlement Sum or any other consideration provided for hereunder.
Any notice of revocation hereunder must be made in writing and shall be deemed to have been
duly given only if hand-delivered within seven (7) days of the execution of the Agreement to
defense counsel for the City in the Civil Action. Plaintiff understands that this Release does not
become effective and enforceable until the seven (7) day revocation period has expired.

The Releasees likewise hereby fully and forever release, remit, acquit, remise and
discharge McKeon from any and all liabilities, claims, causes of action, complaints, charges,
obligations, damages, injuries, attorneys fees, costs, losses and other legal responsibilities of any
kind whatsoever which Releasees have or may have had against McKeon arising out of the
City’s employment of Releasor, including all of those claims set forth in the Notice of
Disciplinary Action filed by the City against McKeon, from the beginning of time through the
date of this Agreement.

2. Lump Sum Payments. Within thirty (30) days following (a.) delivery to counsel
for the NJIIF by McKeon of (1) a fully executed copy of this Agreement, (2) Plaintiff's date of
birth, current address and SSN, (3) the W9 for Plaintiff's attorneys, (4) a clear Charles Jones
search and (5) an executed copy of the dismissal with prejudice of Plaintiff's Civil Action
attached as Exhibit B hereto, (6) two original copies of the Letter of Resignation, and (7) the
Withdrawal Letter, McKeon will be paid the lump sum amount of $155,000 (the “Settlement
Sum”) in satisfaction of all of McKeon’s Claims released by this Agreement, and McKeon’s
legal fees and costs in connection with this litigation. Plaintiff acknowledges and agrees that he
shall receive no other payment, compensation or consideration from NJIIF, the City or any other
Releasee as a result of this Release or his execution of this Agreement, other than the Settlement
Sum and as specifically set forth in this Agreement. including in this Paragraph and in Paragraph
3 below. Plaintiff further acknowledges and agrees that (A) $65,000 of the Settlement Sum
represents reimbursement of Plaintiffs legal fees and costs associated with prosecution of the
Civil Action and that same shall be paid via check issued by the NJIIF and made payable to
“Schall & Barasch’; and (B) $90,000 of the Settlement Sum represents payment to Plaintiff for
his alleged injuries and the check for same shall be issued by the NJIIF, and shall be made
payable to “Robert M. McKeon”. Both of the foregoing payments shall be mailed to:

(00794230 DOC v1} 4
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 63 of 87 PagelD: 191

Patricia Barasch, Esquire, Esq.
Schall & Barasch

110 Marter Avenue, Suite 105
Moorestown, NJ 08057; and

3. Continued Employment and Benefits to McKeon, In addition to payment of _ = | Formatted: Font: Bold, Underline
the Settlement Sum, the City shall (i) continue Plaintiff's employment as a salaried employee at ~~ [Eormatted: Font: Bold, Underne
his current salary, subject to all tax, social security, pension, unemployment and medical benefits
withholdings, with full benefits and payroll deductions until June 30, 2020, including payment,
following Plaintiff's effective retirement date, for all accrued vacation and sick time due him
from his employment from July 28, 2014 through June 30", 2020; (i) provide Plaintiff with
full medical benefits through his 65" birthday which is December 22", 2024: (il) dismiss all
pending disciplinary actions against Plaintiff, including, the June 6"", 2018 Preliminary Notice of
Disciplinary Action, the April 2018 Management Review Plan, the November 13", 2018 Revised
and Amended Preliminary Notice of Disciplinary Action, and vacate the August 20", 2019 F&R
Report, and remove those items and the Florio Report [addressing McKeon’s internal
complaints] from Plaintiffs personnel file. Plaintiff shall be entitled to the standard annual
salary increase previously negotiated by his Union, and provided for in the Collective Bargaining
Agreement, which increase takes effect and is due to all Union employees beginning on January
I*, 2020. The City and NJIIF further agree that McKeon shall be entitled to insurance coverage
for claims brought against him by third parties to the extent such claims arise from acts or
omissions of McKeon within the scope of his employment with the City, such coverage being
subject to the terms, conditions and exclusions of the NJIIF’s policies of insurance and
applicable statutory and common law.

4, Warranty_of Capacity _To Execute Agreement. Plaintiff represents and
warrants that no other person or entity has any interest in the claims which constitute the Civil
Action, or in any other demands, obligations, or causes of action referred to in this Agreement,
and that he has the sole right and exclusive authority to execute this Agreement and receive the
benefits specified, except that such benefits shall inure to and give rise to a claim by his estate
for the value of such benefits in the event of McKeon’s death prior to all benefits contemplated
hereunder having been paid by the City. Plaintiff further represents that he has not sold, assigned,

transferred, conveyed or otherwise disposed of any of the claims, or any other demands,

{00794230.D0C v1} 5
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 64 of 87 PagelD: 192

obligations or causes of action referred to in this Agreement.

5. Entire Agreement. This Agreement contains the entire agreement among the
Parties concerning the matters set forth in this document and shall be binding upon each Releasor
as if each had executed this Agreement. The Agreement shall also inure to the benefit of each
Releasee, each of whom shall be authorized to enforce its provisions as if they were a signatory

hereto.

6. Representation of Comprehension of Document. In executing this Agreement,
Plaintiff represents that he has relied upon the legal advice of his attorney who is the attorney of
his own choice, that he has had the full opportunity to review this Agreement with his attorney,
that the terms of this Agreement have been completely read and explained by his attorney, and

that those terms are fully understood and voluntarily accepted.

7. No Admission of Liability. Plaintiff acknowledges and agrees that the Civil
Action is being settled by the NJIIF and the City for purposes of economic expediency and that
in settling this matter, no admission of liability is being made by the NJIIF, or the City and no

such admission shall be construed hereby.

8. Tax Implication. NJIJF makes no representations as to the tax consequences or
liability arising from any consideration, including but not limited to the Settlement Sum,
provided under this Agreement. Moreover, any tax consequences and/or liability arising from the
consideration provided to Plaintiff in accordance with this Agreement shall be Plaintiffs sole
responsibility and obligation, and neither the NJIIF, the City nor any Releasee shall be held
liable for any payment of any taxes or penalties on Plaintiff's behalf. Plaintiff agrees that he will
pay any and all income tax that may be determined to be due in connection with the payment of
the Settlement Sum. Should the Internal Revenue Service, any State or any other taxing agency
or tribunal require Defendants to pay any taxes, fines, penalties, interest or any other cost related
to taxes on behalf of Plaintiff with regard to the payment of the Settlement Sum, Plaintiff agrees
to defend, indemnify and reimburse the NJIIF, their agents, servants or representatives for any

taxes they are required to pay as a result of Plaintiff's failure to do so.

9. Non-Disparagement. McKeon covenants and agrees to make no disparaging or
false allegations or comments intended to harm the reputation of the City, Capabianco and Moor,

with the specific exception that nothing herein shall ban or prohibit McKeon’s right to make

{00794230.DOC v.1} 6
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 65 of 87 PagelD: 193

public statements with regard to the subject matter of this litigation and the Internal Complaints
filed by McKeon, and that the non-disparagement obligation shall apply only to the extent that it
does not violate McKeon’s First Amendment rights to free speech, nor violate McKeon’s rights

pursuant to N.J. Senate Bill 121, which amended the New Jersey Law Against Discrimination,

 

N.J.S.A. 10:5-12, and went into effect on March 18". 2019. The City and its elected officials | Formatted: Superscript
and employees shall be advised not to make any disparaging or false allegations or comments
intended to harm the reputation of McKeon. Capabianco and Moor covenant and agree to make
no disparaging or false allegations or comments intended to harm the reputation of McKeon.
Nothing in the foregoing shall preclude McKeon, as a citizen of the City of Asbury Park, from
commenting on, or expressing opinions on, matters of public importance relating to the City of
Asbury Park, notwithstanding that such matters are related in any way whatsoever to the subject

matter of the within litigation.

10. Liens. Plaintiff hereby represents that no liens, including but not limited to, any
Medicare liens, exist against the proceeds of the Settlement Sum, and that if any liens do exist,
they will be paid in full, compromised or satisfied and released by Plaintiff. If a lien exists
which is not satisfied as required by this Agreement, and a claim is made by anyone to enforce
that lien, Plaintiff agrees that he will pay that lien in full. This representation and covenant are
intended to include all liens, including, but not limited to, attorneys’ liens, medical provider liens,
Medicare and Medicaid liens, workers' compensation liens, ERISA liens, all statutory or
common law liens, and judgment liens. Plaintiff agrees to indemnify and hold the Releasees
harmless in connection with any claim made against Plaintiff by reason of liens against or tax
obligations associated with the proceeds of the Settlement Sum. In the event a claim is hereafter
made against any of the Releasees, including but not limited to, the NJIIF, by anyone seeking
payment of any liens, Plaintiff will indemnify and hold the Releasees, including the NJIIF and
City, harmless for any money spent in paying any such liens and/or defending against such a
claim, including, but not limited to, attorneys’ fees, costs of suit, and interest.

11. Related Claims. Plaintiff promises and agrees not to file, re-file, appeal, initiate,« -~ | Formatted: Indent: First line: 0.5", Space After: 0 pt, No
page break before

or cause to be filed, re-filed or initiated any claim, suit, claim or other proceeding based upon,
arising out of, or related to any claims and causes of action subsumed within the Release, except
in the event of a default in the terms of this Settlement Agreement and Mutual Release by the

Defendants and/or the NJIIF.

{00794230.DOC v.1} 7
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 66 of 87 PagelD: 194

12. Modification. This Agreement may not be modified except by an agreement in

writing, executed by all Parties hereto.

13. Law. This Agreement shall be governed in all respects, including validity,
interpretation, and effect by the laws of the State of New Jersey without giving effect to the

conflicts of laws principle thereof.

14. Severability. The provisions of this Agreement are severable. If any provisions
of the Agreement are declared invalid or unenforceable, with the exception of Paragraph 1,
entitled “Release and Discharge”, the ruling will not affect the validity and enforceability of any

other provision of the Agreement.

15. Counterparts. This Agreement may be executed and delivered in two or more

counterparts, each of which when so executed and delivered shall be an original.

16. Representation by Counsel. Each Party represents that he has had the
opportunity to have an attorney of their own choosing review the terms of this Agreement, and
having received the advice of said counsel, have agreed to sign this Agreement will full

understanding of its terms.

 

 

 

By:
ROBERT M. MCKEON
Witness
DATED:
By:
Schall & Barasch
Witness
DATED:
The City of Asbury Park
By:
City Manager, City of Asbury Park
Witness
DATED:

Michael Capabianco

{00794230,.DOC v.1} 8
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20

 

 

 

 

 

 

By:
Michael Capabianco
Witness
DATED:
John Moor
By:
John Moor
Witness
DATED:
The New Jersey Intergovernmental Insurance Fund
on behalf of its insureds, the City of Asbury Park
By:
ERIC J. NEMETH, ESQ.
GENERAL COUNSEL, NJIIF
Witness
DATED:

{00794230,.DOC v1} 9

Page 67 of 87 PagelD: 195
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 68 of 87 PagelD: 196

EXHIBIT G
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 69 of 87 PagelD: 197

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (hereinafter referred to as
"Agreement") made this __—__—s day of Geteber2049March 2020, by and between, on the one
hand, the New Jersey Intergovernmental Insurance Fund (“NJIIF”), with offices located at NJIIF
c/o Eric J. Nemeth, General Counsel, Eric J. Nemeth, P.C., 55 Madison Avenue, Suite 400,
Morristown, New Jersey 07960 on behalf of its insureds, the City of Asbury Park, a municipal
corporation of the State of New Jersey, with offices located at 1Muncipal Plaza, Asbury Park,
New Jersey 07712 (hereinafter referred to as "Asbury Park" or the “City”) and the City itself,
Mayor John Moor, and Michael Capabianco and on the other hand, Robert M. McKeon and his
heirs, executors, administrators, successors and assigns (hereinafter referred to as "Plaintiff" or
“McKeon”). The City, NJIIF. Moor, Capabianco and Plaintiff shall be collectively referred to
herein as the “Parties” and individually as a “Party~.” to this Agreement. The date the Agreement

is signed by the last signatory hereto shall be deemed the “date of this Agreement”.
WITNESSETH

WHEREAS, Plaintiff filed an action in the Superior Court of New Jersey, Docket No.
MON-L-537-19, alleging claims against the City, Mayor John Moor (“Moor”) and Michael
Capabianco (“Capabianco”’) regarding his employment with the City (the “Civil Action”) and;

WHEREAS, the City, Moor and Capabianco are provided with insurance coverage
through the NJIIF for the Civil Action; and

WHEREAS, the City brought disciplinary charges against McKeon and served him with
a Preliminary Notice of Disciplinary Action on or about November 13, 2019 (the “PNDA”),
which charges were the subject of a hearing and resulting Findings and Recommendation report

dated August 20, 2019 by hearing officer Alan Genitempo, Esq. (the “F&R Report”); and

WHEREAS, the City, the NJIIF, on behalf of its insureds, and Plaintiff have reached an
agreement on the resolution of McKeon’s claims and desire and intend to memorialize the

settlement by execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth

herein, the Parties agree as follows:

{00824512.DOCX v.1}
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 70 of 87 PagelD: 198

1. Release and Discharge. As partial consideration for payment of the Settlement Sum (as
that term is defined in Paragraph 2, below) and other consideration provided to McKeon in this
Agreement, Plaintiff, for himself and on behalf of his successors, heirs, beneficiaries, agents,

estates and assigns (individually and collectively referred to herein as “Releasor”) hereby fully

 

and forever releases, remits, acquits, remises,

of the City, Moor, Capabianco, and the NHHFNJIF, as well as the City’s and the NHH&sNJIF’s

+tess-and discharges (the “Release”) each

past and present officials, agents, attorneys, commissioners, departments, volunteers, officers and
employees (for individuals, said Release runs to them in their official and personal capacities),
and all of their respective heirs, estates, successors and assigns (hereinafter, individually and
collectively referred to as "Releasees"), jointly and individually, from any and all liabilities,
claims, causes of action, charges, appeals, complaints, obligations, costs, losses, damages,
injuries, attorneys’ fees and other legal responsibilities arising out of

whatsseverwhether- vested ot contingent sthick the City’s employment of Releasor has-ermay

 

    

 

 

 

of this Agreement, including those claims set forth in Plaintiff's Complaint herein docketed as

Civil Action No. 3:19-CV-8536 MAS-DEA in the United States District Court for the District of

 

 

New Jersey _and including without limitation, any_related claims in law, equity, contract, tort,

 

public policy, any claims or causes of action for breach of contract, negligence, malicious
prosecution, retaliation, conspiracy, negligent hiring, negligent training, failure to intervene,
unlawful custom or practice, civil rights violations, retaliation, harassment and/or discrimination,
including but not limited to claims based upon, among other things, disability, handicap, sex, age
or race, negligent or intentional infliction of emotional distress, defamation, any claims arising
under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 6, et seq.
(“ADEA”); Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. §§ 2000e, et seq.,
(“Title VII’); the Reconstruction Era Civil Rights Act, as amended, 42 U.S.C. §§ 1981, § 1983,
et seq. (“Civil Rights Act’); the Civil Rights Act of 1991, as amended, 42 U.S.C. § 1981a, et seq.
(“CRA of 1991"); the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. (“ADA”); the
Family and Medical Leave Act, 29 U.S.C. §§ 2601, et seq. (“SFMLA”); the Fair Labor Standards
Act, 29 U.S.C. § 201, et seq. (“FLSA”); the Employee Retirement Income Security Act of 1974,
as amended, 29 U.S.C. § 1001, et seq. (“ERISA”); the Equal Pay Act, 29 U.S.C. § 201, et seq.,
(EPA”); the Rehabilitation Act, 29 U.S.C. §§ 701, et seq. (“RA”); the Pregnancy Discrimination

{00824512.DOCX v.1} 2
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 71 of 87 PagelD: 199

Act, 42 U.S.C. §§ 2000, et seq. (“PDA”); the Whistleblower Protection Statutes, 10 U.S.C. §
2409, 12 U.S.C. § 1831j, 31 U.S.C. § 5328, 41 U.S.C. § 265, (collectively as “WPS”); the New
Jersey Civil Rights Act, N.J.S.A. 10:6-1, et seq.; the New Jersey Law Against Discrimination,
N.J.S.A. 10:5-1, et seq. (“LAD”), the New Jersey Family Leave Act, N.J.S.A. 34:11B-1, et seq.
(“FLA”); the New Jersey Conscientious Employee Protection Act, N.J.S.A. 34:19-1, et seq.
(“CEPA”); New Jersey Worker Freedom from Intimidation Act, N.J.S.A. 34:19-9 et seq.; the
New Jersey Wage and Hour Law, N.J.S.A. 34:11-56a, et seg. (“WHL”); the New Jersey
Discrimination in Wages Law, N.J.S.A. 34:11-56.1, et seq. (“DWL”); the New Jersey Workers’
Compensation Law, N.J.S.A. 34:15-39.1, et seq. (“NJWC”); and the New Jersey Wage Payment
Law, N.J.S.A. 34:11-4.1, et seq. (“WPL), the Uniformed Services Employment and
Reemployment Rights Act, the United States Constitution, the New Jersey Constitution, or any
other federal, state or local statute, ordinance or law, whether such claims are known or
unknown, unforeseen, unanticipated, unsuspected or latent, and any claims which were raised or
could have been raised prior to the date of this Agreement, (all of the foregoing being

individually and collectively referred to herein as “Claims>-.”).

In addition to the Release, Plaintiff (a) shall provide counsel for the City in the Civil
Action with a fully executed Letter of Resignation effective June 30, 2020 in the form provided
in Exhibit A hereto (the “Letter of Resignation”) to be held in escrow by the City, (b) shall
submit a letter to the City withdrawing all Complaints against Capabianco and City employee
Melody Hargrove (the “Withdrawal Letter”); (c) covenants and agrees to, and hereby
immediately withdraws all current and pending OPRA or common law requests for information

requests, and (d) agrees to refrain from filing any future OPRA or common law requests for

 

 

information that volatea in anw waw ta Mlaimo acco tod inthe Mil Aptinn Claime he panld have

TVTatww Tit warTy en) TKS NOTRE TR TN OT Gri NUE aa oP RMN SN eS a 2a VATU baw
acaas tod theanach the date afthic A ocroaamont ar DilointifPo amnlaumant unith the Cituare id ti ]
CIV TOUS VEER EE Triwe STUY UOT iis SSE Gwe SE Te WI if imiititiir SEEN 2iTNIIC V¥itiir tir weTey 1 en 1ca

to those OPRA requests being withdrawn as per (c) above. Nothing herein shall be construed to

 

limit McKeon’s rights as a citizen of the City of Asbury Park to file future OPRA requests.

 

McKeon understands that the Release includes, but is not limited to, a release and waiver
of all rights or claims that Plaintiff might have under the Age Discrimination in Employment Act
of 1967, as amended, and the Older Workers Benefit Protection Act. McKeon acknowledges
that he is aware of his legal right to consider this Agreement for a period of twenty-one (21)

days. Plaintiff understands that this Agreement may be executed prior to the expiration of the

{00824512.DOCX v.1} 3
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 72 of 87 PageID: 200

twenty-one (21) day period. Plaintiff agrees that he has received consideration for this waiver to
which he would not otherwise be entitled. McKeon understands that he has the right to revoke
this Agreement within seven (7) days of his execution thereof, and if he revokes this Agreement,
he will not be entitled to the Settlement Sum or any other consideration provided for hereunder.
Any notice of revocation hereunder must be made in writing and shall be deemed to have been
duly given only if hand-delivered within seven (7) days of the execution of the Agreement to
defense counsel for the City in the Civil Action. Plaintiff understands that this Release does not
become effective and enforceable until the seven (7) day revocation period has expired.

The Releasees likewise hereby fully and forever release, remit, acquit, remise_and
discharge McKeon from any and all liabilities, claims, causes of action, complaints, charges,
obligations, damages, injuries, attorneys fees. costs. losses and other legal responsibilities of any
kind whatsoever which Releasees have or may have had against McKeon arising out of the
City’s employment_of Releasor, including all of those claims set_forth in the Notice of
Disciplinary Action filed by the City against McKeon, from the beginning of time through the
date of this Agreement.

2. Lump Sum Payments. Within thirty (30) days following (a.) delivery to counsel
for the NJIIF by McKeon of (1) a fully executed copy of this Agreement, (2) Plaintiffs date of
birth, current address and SSN, (3) the W9 for Plaintiff's attorneys, (4) a clear Charles Jones
search and (5) an executed copy of the dismissal with prejudice of Plaintiff's Civil Action
attached as Exhibit B hereto, (6) two original copies of the Letter of Resignation, and (7) the
Withdrawal Letter, McKeon will be paid the lump sum amount of $155,000 (the “Settlement

Sum”) in satisfaction of all of McKeon’s Claims; released _by this Agreement. and McKeon’s

 

      
 

    

legal fees and costs—neladine but wnottimitedicthese-asseciated in connection with the-Crel
° 9

  

Aetienthis litigation. Plaintiff acknowledges and agrees that he shall receive no other payment,
compensation or consideration from NJIIF, the City or any other Releasee as a result of this
Release or his execution of this Agreement, other than the Settlement Sum and as specifically set
forth in this Agreement-, including in this Paragraph and in Paragraph 3 below. Plaintiff further
acknowledges and agrees that (A) $65,000 of the Settlement Sum represents reimbursement of
Plaintiff's legal fees and costs associated with prosecution of the Civil Action and that same shall
be paid via check issued by the NJIIF and made payable to “Schall & Barasch”; and (B) $90,000

of the Settlement Sum represents payment to Plaintiff for his alleged injuries and the check for

{00824512.DOCX v.1} 4
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 73 of 87 PagelD: 201

 

same shall be issued by the NJIIF, and shall be made payable to “
M. McKeon”. Both of the foregoing payments shall be mailed to:

{00824512.DOCX v.1} 5
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 74 of 87 PagelD: 202

Patricia Barasch, Esquire, Esq.
Schall & Barasch

110 Marter Avenue, Suite 105
Moorestown, NJ 08057; and

3 Continued Employment and Benefits to McKeon. In addition to payment of

    

Teint i f}

Tir

the Settlement Sum, the City shall (1) ates emaincontinue Plaintiff's employment as

 

a salaried employee at his current salary, subject to all tax, social security, pension,
unemployment and medical benefits withholdings, with full benefits and payroll deductions until
June 30, 2020, including payment, following Plaintiff’s effective retirement date, for all accrued
vacation and sick time due him from his employment from July 28", 2014 through June 30",
2020; (ii) provide Plaintiff with full medical benefits through his 65" birthday which is
—— December 22", 2024: (iii) remeve—dismiss all pending disciplinary actions against
Plaintiff, including, the June 6", 2018 Preliminary Notice of Disciplinary Action, the April 2018

Management Review Plan, PNDA—and—the November 13", 2018 Revised and Amended

 

Preliminary Notice of Disciplinary Action, and vacate the August 20", 2019 F&R Report, and
remove those items and the Florio Report [addressing McKeon’s internal complaints] from

Plaintiff's personnel file. that-he shall net-be entitled to

 

anythe standard annual salary isereases-from+the date ofthisincrease previously negotiated by his

 

Union, and_ provided for in the Collective Bargaining Agreement—threugh—h _ which

 

increase takes effect and is due to all Union emplovees beginning on January 1°, 2020. The City

 

and NJJIF further agree that McKeon shall be entitled to insurance coverage for claims brought
against him by third parties to the extent such claims arise from acts or omissions of McKeon
within the scope of his aetee-employment with the City, such coverage being subject to the
terms, conditions and exclusions of the NJIIF’s policies of insurance and applicable statutory and
common law.

34, Warranty of Capacity To Execute Agreement. Plaintiff represents and
warrants that no other person or entity has any interest in the claims which constitute the Civil
Action, or in any other demands, obligations, or causes of action referred to in this Agreement,
and that he has the sole right and exclusive authority to execute this Agreement and receive the
benefits specified-, except that such benefits shall inure to and give rise to a claim by his estate

for the value of such benefits in the event of McKeon’s death prior to all benefits contemplated

(00824512, DOCX v.1} 6
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 75 of 87 PagelD: 203

hereunder having been paid by the City. Plaintiff further represents that he has not sold, assigned,

 

transferred, conveyed or otherwise disposed of any of the claims, or any other demands,

obligations or causes of action referred to in this Agreement.

45. Entire Agreement. This Agreement contains the entire agreement among the
Parties concerning the matters set forth in this document and shall be binding upon each Releasor
as if each had executed this Agreement. The Agreement shall also inure to the benefit of each
Releasee, each of whom shall be authorized to enforce its provisions as if they were a signatory

hereto.

36. Representation of Comprehension of Document. In executing this Agreement,
Plaintiff represents that he has relied upon the legal advice of his attorney who is the attorney of
his own choice, that he has had the full opportunity to review this Agreement with his attorney,
that the terms of this Agreement have been completely read and explained by his attorney, and

that those terms are fully understood and voluntarily accepted.

67. No Admission of Liability. Plaintiff acknowledges and agrees that the Civil

 

Action is being settled by the NJIIF and the City for purposes of economic expediency and that
in settling this matter, no admission of liability is being made by the NJIIF, or the City and no

such admission shall be construed hereby.

78. Tax Implication. NJIIF makes no representations as to the tax consequences or
liability arising from any consideration, including but not limited to the Settlement Sum,
provided under this Agreement. Moreover, any tax consequences and/or liability arising from the
consideration provided to Plaintiff in accordance with this Agreement shall be Plaintiff's sole
responsibility and obligation, and neither the NJIIF, the City nor any Releasee shall be held
liable for any payment of any taxes or penalties on Plaintiffs behalf. Plaintiff agrees that he will
pay any and all income tax that may be determined to be due in connection with the payment of
the Settlement Sum. Should the Internal Revenue Service, any State or any other taxing agency
or tribunal require Defendants to pay any taxes, fines, penalties, interest or any other cost related
to taxes on behalf of Plaintiff with regard to the payment of the Settlement Sum, Plaintiff agrees
to defend, indemnify and reimburse the NJIIF, their agents, servants or representatives for any

taxes they are required to pay as a result of Plaintiff's failure to do so.

89. Non-Disparagement. McKeon covenants and agrees to make no disparaging or

{00824512.DOCX v.1} 7
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 76 of 87 PagelID: 204

false allegations or comments intended to harm the reputation of the City-cr-ass-empleyeeor

 

elected offcialtheresf-andthe, Capabianco and Moor, with the specific exception that nothing

 

herein shall ban or prohibit McKeon’s right to make public statements with regard to the subject

 

matter of this litigation and the Internal Complaints filed by McKeon, and that the non-
disparagement obligation shall apply only to the extent that it does not violate McKeon’s First
Amendment rights to free speech, nor violate McKeon’s rights pursuant to N.J. Senate Bill 121,
which amended the New Jersey Law Against Discrimination, N.J.S.A. 10:5-12, and went into
effect on March 18,2019. The City and its elected officials and employees shall be advised not
to make any disparaging or false allegations or comments intended to harm the reputation of

McKeon. Capabianco and Moor covenant and agree to make no disparaging or false allegations

 

or comments intended to harm the reputation of McKeon. Nothing in the foregoing shall

 

preclude McKeon. as a citizen of the City of Asbury Park. from commenting on, or expressing
opinions on, matters of public importance relating to the City of Asbury Park. notwithstanding

that such matters are related in any way whatsoever to the subject matter of the within litigation.

910. Liens. Plaintiff hereby represents that no liens, including but not limited to, any
Medicare liens, exist against the proceeds of the Settlement Sum, and that if any liens do exist,
they will be paid in full, compromised or satisfied and released by Plaintiff. If a lien exists
which is not satisfied as required by this Agreement, and a claim is made by anyone to enforce
that lien, Plaintiff agrees that he will pay that lien in full. This representation and covenant are
intended to include all liens, including, but not limited to, attorneys' liens, medical provider liens,
Medicare and Medicaid liens, workers’ compensation liens, ERISA liens, all statutory or
common law liens, and judgment liens. Plaintiff agrees to indemnify and hold the Releasees
harmless in connection with any claim made against Plaintiff by reason of liens against or tax
obligations associated with the proceeds of the Settlement Sum. In the event a claim is hereafter
made against any of the Releasees, including but not limited to, the NJIIF, by anyone seeking
payment of any liens, Plaintiff will indemnify and hold the Releasees, including the NJHF and

City, harmless for any money spent in paying any such liens and/or defending against such a

claim, including, but not limited to, attorneys’ fees, costs of suit, and interest.

 

(00824512. DOCX v.1} 8
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 77 of 87 PagelD: 205

enont in dofending ageing thacge rlaime ineliding hut not baited ta attorneys! faen aacta af
sp 2a LET MAW Dai SD MEUM TiIV GY Viteaiiis EES EES 9 SEG. peavan tHHHeS ts CCE EIS Tees, VU s OT

at grad nmnont ny cottlomoant
Suit 7 P UGEIHCRE CDS

11. Related Claims. Plaintiff promises and agrees not to file, re-file, appeal,

 

initiate, or cause to be filed, re-filed or initiated any claim, suit, claim or other proceeding based
upon, arising out of, or related to any claims and causes of action subsumed within the Release-,
except in the event of a default in the terms of this Settlement Agreement and Mutual Release by

the Defendants and/or the NJIF.

 

12. Modification. This Agreement may not be modified except by an agreement in

writing, executed by all Parties hereto.

13. Law. This Agreement shall be governed in all respects, including validity,
interpretation, and effect by the laws of the State of New Jersey without giving effect to the

conflicts of laws principle thereof.

14. Severability. The provisions of this Agreement are severable. If any provisions
of the Agreement are declared invalid or unenforceable, with the exception of Paragraph 1,
entitled “Release and Discharge”, the ruling will not affect the validity and enforceability of any

other provision of the Agreement.

15. Counterparts. This Agreement may be executed and delivered in two or more

counterparts, each of which when so executed and delivered shall be an original.

16. Representation _by Counsel. Each Party represents that he has had the
opportunity to have an attorney of their own choosing review the terms of this Agreement, and
having received the advice of said counsel, have agreed to sign this Agreement will full

understanding of its terms.

 

 

 

 

By:
ROBERT M. MCKEON
Witness
DATED
By:
Schall & Barasch
Witness
DATED:
The City of Asbury Park

(00824512.DOCX v.1} 9
 

Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 78 of 87 PagelD: 206

 

 

 

 

 

 

 

 

 

 

 

 

By:
Witness
DATED:
Michael Capabianco
By:
Michael Capabianco
Witness
DATED:
John Moor
By:
John Moor
Witness
DATED:
The New Jersey Intergovernmental Insurance Fund
on behalf of its insureds, the City of Asbury Park
By:
ERIC J. NEMETH, ESQ.
GENERAL COUNSEL, NJIIF
Witness
DATED:

(00824512.DOCX v.1} 10
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 79 of 87 PagelD: 207

EXHIBIT H
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 80 of 87 PagelD: 208

SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE (hereinafter referred to as
"Agreement") made this __—_s day of March 2020, by and between, on the one hand, the New
Jersey Intergovernmental Insurance Fund (“NJIIF”), with offices located at NJHF c/o Eric J.
Nemeth, General Counsel, Eric J. Nemeth, P.C., 55 Madison Avenue, Suite 400, Morristown,
New Jersey 07960 on behalf of its insureds, the City of Asbury Park, a municipal corporation of
the State of New Jersey, with offices located at 1Muncipal Plaza, Asbury Park, New Jersey
07712 (hereinafter referred to as "Asbury Park" or the “City”) and the City itself, and on the
other hand, Robert M. McKeon (hereinafter referred to as "Plaintiff" or “McKeon”). The City,
NJIIF, and Plaintiff shall be collectively referred to herein as the “Parties” and individually as a
“Party The date the Agreement is signed by the last signatory hereto shall be deemed the “date of
this Agreement”.

WITNESSETH

WHEREAS, Plaintiff filed an action in the Superior Court of New Jersey, Docket No.
MON-L-537-19, which was removed on March 14, 2019 to the United States District Court of
New Jersey, civil action No. 3:19-cv-8536 alleging claims against the City, Mayor John Moor
(“Moor”) and Michael Capabianco (“Capabianco”) regarding his employment with the City (the

“Civil Action’) and;

WHEREAS, the City, Moor and Capabianco are provided with insurance coverage
through the NJIIF for the Civil Action; and

WHEREAS, the City brought disciplinary charges against McKeon and served him with
a Preliminary Notice of Disciplinary Action on or about November 13, 2019 (the “PNDA”),
which charges were the subject of a hearing and resulting Findings and Recommendation report

dated August 20, 2019 by hearing officer Alan Genitempo, Esq. (the “F&R Report”); and

WHEREAS, the City, the NJIIF, on behalf of its insureds, and Plaintiff have reached an
agreement on the resolution of McKeon’s claims and desire and intend to memorialize the

settlement by execution of this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth

herein, the Parties agree as follows:

{00824926 DOCX v.2}
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 81 of 87 PagelD: 209

1. Release and Discharge. As partial consideration for payment of the Settlement Sum (as
that term is defined in Paragraph 2, below) and other consideration provided to McKeon in this
Agreement, Plaintiff, for himself and on behalf of his successors, heirs, beneficiaries, agents,
estates and assigns (individually and collectively referred to herein as “Releasor’’) hereby fully
and forever releases, remits, acquits, remises, hold harmless and discharges (the “Release”) each
of the City, Moor, Capabianco, and the NJIIF, as well as the City’s and the NJHF’s past and
present officials, agents, attorneys, commissioners, departments, volunteers, officers and
employees (for individuals, said Release runs to them in their official and personal capacities),
and all of their respective heirs, estates, successors and assigns (hereinafter, individually and
collectively referred to as "Releasees"), jointly and individually, from any and all liabilities,
claims, causes of action, charges, appeals, complaints, obligations, costs, losses, damages,
injuries, attorneys’ fees and other legal responsibilities of any form or kind whatsoever whether
vested or contingent, which Releasor has or may have against Releasees from the beginning of
time through the date of this Agreement, including without limitation, any Paclaims in law,
equity, contract, tort, public policy, any claims or causes of action for breach of contract,
negligence, malicious prosecution, retaliation, conspiracy, negligent hiring, negligent training,
failure to intervene, unlawful custom or practice, civil rights violations, retaliation, harassment
and/or discrimination, including but not limited to claims based upon, among other things,
disability, handicap, sex, age or race, negligent or intentional infliction of emotional distress,
defamation, any claims arising under the Age Discrimination in Employment Act of 1967, as
amended, 29 U.S.C. § 6, et seq. (“ADEA”); Title VII of the Civil Rights Act of 1964, as
amended 42 U.S.C. §§ 2000e, et seq., (“Title VIP’); the Reconstruction Era Civil Rights Act, as
amended, 42 U.S.C. §§ 1981, § 1983, et seq. (“Civil Rights Act”); the Civil Rights Act of 1991,
as amended, 42 U.S.C. § 1981a, et seg. (“CRA of 1991"); the Americans with Disabilities Act,
42 U.S.C. §§ 12101, et seq. (“ADA”); the Family and Medical Leave Act, 29 U.S.C. §§ 2601, et
seq. (“FMLA”); the Fair Labor Standards Act, 29 U.S.C. § 201, et seg. (“FLSA”); the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seg. (“ERISA”); the
Equal Pay Act, 29 U.S.C. § 201, et seq., (EPA”); the Rehabilitation Act, 29 U.S.C. §§ 701, et
seq. (“RA”); the Pregnancy Discrimination Act, 42 U.S.C. §§ 2000, et seg. (“PDA”); the
Whistleblower Protection Statutes, 10 U.S.C. § 2409, 12 U.S.C. § 1831j, 31 U.S.C. § 5328, 41
U.S.C. § 265, (collectively as “WPS”); the New Jersey Civil Rights Act, N.J.S.A. 10:6-1, et seq.;

£00824926.DOCX v.2} 2
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 82 of 87 PagelD: 210

the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1, et seg. (“LAD”), the New Jersey
Family Leave Act, N.J.S.A. 34:11B-1, et seq. (“FLA”); the New Jersey Conscientious Employee
Protection Act, N.J.S.A. 34:19-1, et seg. (“CEPA”); New Jersey Worker Freedom from
Intimidation Act, N.J.S.A. 34:19-9 et seq.; the New Jersey Wage and Hour Law, N.J.S.A. 34:11-
56a, et seq. (“WHL”); the New Jersey Discrimination in Wages Law, N.J.S.A. 34:11-56.1, et
seq. (“DWL”); the New Jersey Workers’ Compensation Law, N.J.S.A. 34:15-39.1, et seq.
(“NJWC”); and the New Jersey Wage Payment Law, N.J.S.A. 34:11-4.1, et seq. (WPL), the
Uniformed Services Employment and Reemployment Rights Act, the United States Constitution,
the New Jersey Constitution, or any other federal, state or local statute, ordinance or law,
whether such claims are known or unknown, unforeseen, unanticipated, unsuspected or latent,
and any claims which were raised or could have been raised prior to the date of this Agreement,

(all of the foregoing being individually and collectively referred to herein as “Claims.”).

In addition to the Release, Plaintiff (a) shall provide counsel for the City in the Civil
Action with a fully executed Letter of Resignation effective June 30, 2020 (the “Letter of
Resignation’) to be held in escrow by the City, (b) shall submit a letter to the City withdrawing
all Complaints against Capabianco and City employee Melody Hargrove (the “Withdrawal
Letter’); (c) covenants and agrees to, and hereby immediately withdraws all current and pending
OPRA or common law requests for information requests, and (d) agrees to refrain from filing
any future OPRA or common law requests for information that relate in any way to Claims
asserted in the Civil Action, Claims he could have asserted through the date of this Agreement or
Plaintiffs employment with the City.

McKeon understands that the Release includes, but is not limited to, a release and waiver
of all rights or claims that Plaintiff might have under the Age Discrimination in Employment Act
of 1967, as amended, and the Older Workers Benefit Protection Act. McKeon acknowledges
that he is aware of his legal right to consider this Agreement for a period of twenty-one (21)
days. Plaintiff understands that this Agreement may be executed prior to the expiration of the
twenty-one (21) day period. Plaintiff agrees that he has received consideration for this waiver to
which he would not otherwise be entitled. McKeon understands that he has the right to revoke
this Agreement within seven (7) days of his execution thereof, and if he revokes this Agreement,
he will not be entitled to the Settlement Sum or any other consideration provided for hereunder.

Any notice of revocation hereunder must be made in writing and shall be deemed to have been

{00824926 DOCX v.2} 3
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 83 of 87 PagelD: 211

duly given only if hand-delivered within seven (7) days of the execution of the Agreement to
defense counsel for the City in the Civil Action. Plaintiff understands that this Release does not

become effective and enforceable until the seven (7) day revocation period has expired.

Dn Lump Sum Payments. Within thirty (30) days following (a.) delivery to counsel
for the NJIIF by McKeon of (1) a fully executed copy of this Agreement, (2) Plaintiff's date of
birth, current address and SSN, (3) the W9 for Plaintiff's attorneys, (4) a clear Charles Jones
search and (5) an executed copy of the dismissal with prejudice of Plaintiff's Civil Action, (6)
two original copies of the Letter of Resignation, and (7) the Withdrawal Letter, McKeon will be
paid the lump sum amount of $155,000 (the “Settlement Sum”) in satisfaction of all of
McKeon’s Claims released by this Agreement, and McKeon’s legal fees and costs including but
not limited to those associated with the Civil Action. Plaintiff acknowledges and agrees that he
shall receive no other payment, compensation or consideration from NJIIF, the City or any other
Releasee as a result of this Release or his execution of this Agreement, other than the Settlement
Sum and as specifically set forth in this Agreement, and in Paragraph 3 below. Plaintiff further
acknowledges and agrees that (A) $65,000 of the Settlement Sum represents reimbursement of
Plaintiff's legal fees and costs associated with prosecution of the Civil Action and that same shall
be paid via check issued by the NJIIF and made payable to “Schall & Barasch”; and (B) $90,000
of the Settlement Sum represents payment to Plaintiff for his alleged injuries and the check for
same shall be issued by the NJIIF, and shall be made payable to “Robert M. McKeon”. Both of

the foregoing payments shall be mailed to:

Patricia Barasch, Esquire, Esq.
Schall & Barasch

110 Marter Avenue, Suite 105
Moorestown, NJ 08057

In addition to payment of the Settlement Sum, the City shall (i) continue McKeon on the City’s
payroll at his current salary, subject to all tax, social security, pension, unemployment and
benefits withholdings, with full medical benefits and payroll deductions until June 30, 2020,
including payment, following Plaintiff's effective resignation date, for all accrued vacation and
sick time due him from his employment from July 28", 2014 through June 30", 2020; (ii)
provide Plaintiff with full medical benefits through his 65" birthday which is December 22"4,

{00824926 DOCX v.2} 4
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 84 of 87 PagelID: 212

2024; (iii) dismiss all pending disciplinary charges against McKeon’s and remove the April
2018 Management Review Plan, from Plaintiff's personnel file. Plaintiff acknowledges and
agrees that he shall not be entitled to any salary increases from the date of this Agreement
through June 30, 2020. The City and NJIIF further agree that McKeon shall be entitled to
insurance coverage for claims brought against him by third parties to the extent such claims arise
from acts or omissions of McKeon within the scope of his active employment with the City, such
coverage being subject to the terms, conditions and exclusions of the NJIIF’s policies of
insurance and applicable statutory and common law.

4. Warranty of Capacity To Execute Agreement. Plaintiff represents and
warrants that no other person or entity has any interest in the claims which constitute the Civil
Action, or in any other demands, obligations, or causes of action referred to in this Agreement,
and that he has the sole right and exclusive authority to execute this Agreement and receive the
benefits specified, Plaintiff further represents that he has not sold, assigned, transferred,
conveyed or otherwise disposed of any of the claims, or any other demands, obligations or

causes of action referred to in this Agreement.

B,. Entire Agreement. This Agreement contains the entire agreement among the
Parties concerning the matters set forth in this document and shall be binding upon each Releasor
as if each had executed this Agreement. The Agreement shall also inure to the benefit of each
Releasee, each of whom shall be authorized to enforce its provisions as if they were a signatory

hereto.

6, Representation of Comprehension of Document. In executing this Agreement,

 

Plaintiff represents that he has relied upon the legal advice of his attorney who is the attorney of
his own choice, that he has had the full opportunity to review this Agreement with his attorney,
that the terms of this Agreement have been completely read and explained by his attorney, and

that those terms are fully understood and voluntarily accepted.

7. No Admission of Liability. Plaintiff acknowledges and agrees that the Civil

 

Action is being settled by the NJUF and the City for purposes of economic expediency and that
in settling this matter, no admission of liability is being made by the NJHF, or the City and no

such admission shall be construed hereby.

8. Tax Implication. NJIJF makes no representations as to the tax consequences or

(00824926, DOCX v.2} 5
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 85 of 87 PagelD: 213

liability arising from any consideration, including but not limited to the Settlement Sum,
provided under this Agreement. Moreover, any tax consequences and/or liability arising from the
consideration provided to Plaintiff in accordance with this Agreement shall be Plaintiffs sole
responsibility and obligation, and neither the NJIIF, the City nor any Releasee shall be held
liable for any payment of any taxes or penalties on Plaintiff's behalf. Plaintiff agrees that he will
pay any and all income tax that may be determined to be due in connection with the payment of
the Settlement Sum. Should the Internal Revenue Service, any State or any other taxing agency
or tribunal require Defendants to pay any taxes, fines, penalties, interest or any other cost related
to taxes on behalf of Plaintiff with regard to the payment of the Settlement Sum, Plaintiff agrees
to defend, indemnify and reimburse the NJUF, their agents, servants or representatives for any

taxes they are required to pay as a result of Plaintiff's failure to do so.

9) Non-Disparagement. McKeon covenants and agrees to make no disparaging or
false allegations or comments intended to harm the reputation of the City or any employee or
elected official thereof, and the ,The City and its elected officials and employees shall be advised
not to make any disparaging or false allegations or comments intended to harm the reputation of

McKeon.

10. Liens. Plaintiff hereby represents that no liens, including but not limited to, any
Medicare liens, exist against the proceeds of the Settlement Sum, and that if any liens do exist,
they will be paid in full, compromised or satisfied and released by Plaintiff. If a lien exists
which is not satisfied as required by this Agreement, and a claim is made by anyone to enforce
that lien, Plaintiff agrees that he will pay that lien in full. This representation and covenant are
intended to include all liens, including, but not limited to, attorneys’ liens, medical provider liens,
Medicare and Medicaid liens, workers' compensation liens, ERISA lens, all statutory or
common law liens, and judgment liens. Plaintiff agrees to indemnify and hold the Releasees
harmless in connection with any claim made against Plaintiff by reason of liens against or tax
obligations associated with the proceeds of the Settlement Sum. In the event a claim is hereafter
made against any of the Releasees, including but not limited to, the NJIIF, by anyone seeking
payment of any liens, Plaintiff will indemnify and hold the Releasees, including the NJIIF and
City, harmless for any money spent in paying any such liens and/or defending against such a
claim, including, but not limited to, attorneys’ fees, costs of suit, and interest.

10. Indemnification. In the event Plaintif shall recover any monies from any person

£00824926.DOCX v.2} 6
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 86 of 87 PagelD: 214

who thereafter seeks indemnification from any of the Releasees with regard to any Claims
embodied in this Settlement agreement and Release, Plaintiff shall indemnify and hold the
Releasees harmless for any money spent in defending against these claims, including, but not
limited to, attorneys’ fees, costs of suit, judgment or settlement.

11. Related Claims. Plaintiff promises and agrees not to file, re-file, appeal, initiate,
or cause to be filed, re-filed or initiated any claim, suit, claim or other proceeding based upon,
arising out of, or related to any claims and causes of action subsumed within the Release,

12. Modification. This Agreement may not be modified except by an agreement in

writing, executed by all Parties hereto.

13. Law. This Agreement shall be governed in all respects, including validity,
interpretation, and effect by the laws of the State of New Jersey without giving effect to the

conflicts of laws principle thereof.

14. Severability. The provisions of this Agreement are severable. If any provisions
of the Agreement are declared invalid or unenforceable, with the exception of Paragraph 1,
entitled “Release and Discharge”, the ruling will not affect the validity and enforceability of any

other provision of the Agreement.

15. Counterparts. This Agreement may be executed and delivered in two or more

counterparts, each of which when so executed and delivered shall be an original.

16. Representation by Counsel. Each Party represents that he has had the

 

opportunity to have an attorney of their own choosing review the terms of this Agreement, and
having received the advice of said counsel, have agreed to sign this Agreement will full

understanding of its terms.

 

 

 

 

By:
ROBERT M. MCKEON
Witness
DATED:
By:
Schall & Barasch
Witness
DATED:
The City of Asbury Park

(00824926, DOCX v2} 7
Case 3:19-cv-08536-MAS-ZNQ Document 26-4 Filed 03/06/20 Page 87 of 87 PagelD: 215

 

 

 

 

By:
City Manager, City of Asbury Park
Witness
DATED:
The New Jersey Intergovernmental Insurance Fund
on behalf of its insureds, the City of Asbury Park
By:
ERIC J. NEMETH, ESQ.
GENERAL COUNSEL, NJIF
Witness
DATED:

(00824926, DOCX v2} 8
